Exhibit 10.2

Stock Purchase Option Agreement

This Stock Purchase Option Agreement (this “Option Agreement”), dated as of
November 24, 2009, is by and between, COGENCO INTERNATIONAL, INC., a Colorado
corporation (“Buyer”), and GENESIS ENERGY INVESTMENTS PLC, an Hungarian entity
operating as a public company whose common stock is traded on the Budapest Stock
Exchange (“Seller”).

RECITALS:

A.     Seller owns the Option Shares, defined for the purposes of this Option
Agreement as a single business quota (in Hungarian: üzletrész) representing a
primary stake (in Hungarian: törzsbetét) of HUF 273,000,000 in Genesis Solar
Hungary Kft (“GSH,” the “GSH Shares) an entity formed under the laws of Hungary,
amounting to no less than 100% of the outstanding share capital of GSH, with a
book value as reflected on the Balance Sheets and Interim Balance Sheets and at
the Option Exercise Date of not less than HUF 55,000,000.

B.      Subject to the conditions and terms set forth in this Option Agreement,
and at Buyer’s option, the Seller will sell to Buyer the Option Shares.

NOW, THEREFORE, in consideration of the premises and agreements contained in
this Option Agreement, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

The parties, intending to be legally bound, agree as follows:

ARTICLE 1.      DEFINITIONS. For purposes of this Option Agreement, the
following terms have the meanings specified or referred to in this Article 1:

1.1     "Acquired Company" -- GSH.

1.2     "Applicable Contract" -- any Contract (a) under which the Acquired
Company has or may acquire any rights, (b) under which the Acquired Company has
or may become subject to any obligation or liability, or (c) by which the
Acquired Company or any of the assets owned or used by it is or may become
bound.

1.3     "Balance Sheet" -- as defined in Section 3.4.

1.4     "Best Efforts" -- the efforts that a prudent Person desirous of
achieving a result would use in similar circumstances to ensure that such result
is achieved as expeditiously as possible; provided, however, that an obligation
to use Best Efforts under this Option Agreement does not require the Person
subject to that obligation to take actions that would result in a materially
adverse change in the benefits to such Person of this Option Agreement and the
Contemplated Transactions.

         1.5     "Breach" -- a "Breach" of a representation, warranty, covenant,
obligation, or other provision of this Option Agreement or any instrument
delivered pursuant to this Option Agreement will be deemed to have occurred if
there is or has been (a) any inaccuracy in or breach of, or any failure to
perform or comply with, such representation, warranty, covenant, obligation, or
other provision, or (b) any claim (by any Person) or other occurrence or
circumstance that is or was inconsistent with such representation, warranty,
covenant, obligation, or other provision, and the term "Breach" means any such
inaccuracy, breach, failure, claim, occurrence, or circumstance.

1

--------------------------------------------------------------------------------

1.6      "Buyer" -- as defined in the first paragraph of this Option Agreement.

1.7      "Closing" -- as defined in Section 2.3.

1.8      "Consent" -- any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

1.9      "Contemplated Transactions" – the exercise of the option granted hereby
to acquire the Acquired Company.

1.10      "Contract" -- any agreement, contract, obligation, promise, or
undertaking (whether written or oral and whether express or implied) that is
legally binding.

1.11      "Damages" -- as defined in Section 10.2.

1.12      "Disclosure Letter" -- the disclosure letter delivered by Seller to
Buyer concurrently with the execution and delivery of this Option Agreement or,
if not delivered concurrently with the execution and deliver of this Option
Agreement, by not later than the Disclosure Letter Delivery Deadline as defined
in Section 11.9(c) and which must then be in form reasonably satisfactory to
Buyer.

1.13      "Encumbrance" -- any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, right of
first refusal, or restriction of any kind, including any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.

1.14      "Environment" -- soil, land surface or subsurface strata, surface
waters (including navigable waters, ocean waters, streams, ponds, drainage
basins, and wetlands), groundwaters, drinking water supply, stream sediments,
ambient air (including indoor air), plant and animal life, and any other
environmental medium or natural resource.

1.15      "Environmental, Health, and Safety Liabilities" -- any cost, damages,
expense, liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:

a.      any environmental, health, or safety matters or conditions (including
on-site or off-site contamination, occupational safety and health, and
regulation of chemical substances or products);

b.      fines, penalties, judgments, awards, settlements, legal or
administrative proceedings, damages, losses, claims, demands and response,
investigative, remedial, or inspection costs and expenses arising under
Environmental Law or Occupational Safety and Health Law;

c.      financial responsibility under Environmental Law or Occupational Safety
and Health Law for cleanup costs or corrective action, including any
investigation, cleanup, removal, containment, or other remediation or response
actions ("Cleanup") required by applicable Environmental Law or Occupational
Safety and Health Law (whether or not such Cleanup has been required or
requested by any Governmental Body or any other Person) and for any natural
resource damages; or

2

--------------------------------------------------------------------------------

d.      any other compliance, corrective, investigative, or remedial measures
required under Environmental Law or Occupational Safety and Health Law.

The terms "removal," "remedial," and "response action," include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended ("CERCLA")
or any similar act under the laws of any other jurisdiction in which the
Acquired Company operate or which may be applicable to the Acquired Company.

1.16      "Environmental Law" -- any Legal Requirement of the United States, any
other country or Governmental Body that is applicable to the Acquired Company
that requires or relates to:

a.      advising appropriate authorities, employees, and the public of intended
or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the Environment;

b.      preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;

c.      reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;

d.      assuring that products are designed, formulated, packaged, and used so
that they do not present unreasonable risks to human health or the Environment
when used or disposed of;

e.      protecting resources, species, or ecological amenities;

f.      reducing to acceptable levels the risks inherent in the transportation
of hazardous substances, pollutants, oil, or other potentially harmful
substances;

g.      cleaning up pollutants that have been released, preventing the Threat of
Release, or paying the costs of such clean up or prevention; or

h.      making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.

1.17      “Expiration Date” – shall be as defined in Section 2.1, below.

1.18      "Facilities" -- any real property, leaseholds, or other interests
currently or formerly owned or operated by the Acquired Company and any
buildings, plants, structures, or equipment (including motor vehicles, tank
cars, and rolling stock) currently or formerly owned or operated by the Acquired
Company.

1.19      "GAAP" -- generally accepted United States accounting principles,
applied on a basis consistent with the basis on which the Balance Sheet and the
other financial statements referred to in Section 3.4(b) were prepared.

3

--------------------------------------------------------------------------------

1.20      "Governmental Authorization" -- any approval, consent, license,
permit, waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

1.21      "Governmental Body" — whether existing under the laws of the United
States or any other country, any:

a.      nation, state, county, city, town, village, district, or other
jurisdiction of any nature;

b.      federal, state, local, municipal, foreign, or other government;

c.      governmental or quasi-governmental authority of any nature (including
any governmental agency, branch, department, official, or entity and any court
or other tribunal);

d.      multi-national organization or body; or

e.      body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

1.22      "Hazardous Activity" -- the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment, or use (including any
withdrawal or other use of groundwater) of Hazardous Materials in, on, under,
about, or from the Facilities or any part thereof into the Environment, and any
other act, business, operation, or thing that increases the danger, or risk of
danger, or poses an unreasonable risk of harm to persons or property on or off
the Facilities, or that may affect the value of the Facilities or the Acquired
Company.

1.23      "Hazardous Materials" -- any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.

1.24      "Indemnified Persons" -- as defined in Section 10.2.

1.25      "Intellectual Property Assets" -- as defined in Section 3.22.

1.26      "Interim Balance Sheet" -- as defined in Section 3.4.

1.27      "IRC" -- the Internal Revenue Code of 1986 or any successor law, and
regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.

1.28      "IRS" -- the United States Internal Revenue Service or any successor
agency, and, to the extent relevant, the United States Department of the
Treasury.

1.29      "Knowledge" -- an individual will be deemed to have "Knowledge" of a
particular fact or other matter if:

a.      such individual is actually aware of such fact or other matter; or

4

--------------------------------------------------------------------------------

     b.      a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonably comprehensive investigation concerning the existence of such fact or
other matter.

A Person (other than an individual) will be deemed to have "Knowledge" of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor, or trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.

1.30      "Legal Requirement" -- any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty, whether of
the United States or of any other jurisdiction.

1.31      "Occupational Safety and Health Law" -- any Legal Requirement designed
to provide safe and healthful working conditions and to reduce occupational
safety and health hazards, and any program, whether governmental or private
(including those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.

1.32      "Option Exercise Date" -- the date and time as of which the Closing
actually takes place as set forth in the written notice to be delivered pursuant
to Section 2.1 hereof or as thereafter amended by the Parties.

1.33      "Order" -- any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.

1.34      "Ordinary Course of Business" -- an action taken by a Person will be
deemed to have been taken in the "Ordinary Course of Business" only if:

a.      such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person;

b.      such action is not required to be authorized by the board of directors
of such Person (or by any Person or group of Persons exercising similar
authority) [and is not required to be specifically authorized by the parent
company (if any) of such Person]; and

c.      such action is similar in nature and magnitude to actions customarily
taken, without any authorization by the board of directors (or by any Person or
group of Persons exercising similar authority), in the ordinary course of the
normal day-to-day operations of other Persons that are in the same line of
business as such Person.

1.35      "Organizational Documents" -- (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) any charter or similar document adopted or filed in connection
with the creation, formation, or organization of a Person; and (e) any amendment
to any of the foregoing.

1.36      "Person" -- any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

5

--------------------------------------------------------------------------------

1.37      "Proceeding" -- any action, arbitration, audit, hearing,
investigation, litigation, or suit (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Body or arbitrator.

1.38      "Related Person" -- with respect to a particular individual:

a.      each other member of such individual's Family;

b.      any Person that is directly or indirectly controlled by such individual
or one or more members of such individual's Family;

c.      any Person in which such individual or members of such individual's
Family hold (individually or in the aggregate) a Material Interest; and

d.      any Person with respect to which such individual or one or more members
of such individual's Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity).

e.      With respect to a specified Person other than an individual:

(i)      any Person that directly or indirectly controls, is directly or
indirectly controlled by, or is directly or indirectly under common control with
such specified Person;

(ii)      any Person that holds a Material Interest in such specified Person;

(iii)      each Person that serves as a director, officer, partner, executor, or
trustee of such specified Person (or in a similar capacity);

(iv)      any Person in which such specified Person holds a Material Interest;

(v)      any Person with respect to which such specified Person serves as a
general partner or a trustee (or in a similar capacity); and

(vi)      any Related Person of any individual described in clause (b) or (c).

f.      For purposes of this definition, (a) the "Family" of an individual
includes (i) the individual, (ii) the individual's spouse [and former spouses],
(iii) any other natural person who is related to the individual or the
individual's spouse within the second degree, and (iv) any other natural person
who resides with such individual, and (b) "Material Interest" means direct or
indirect beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of voting securities or other voting interests representing at
least 25% of the outstanding voting power of a Person or equity securities or
other equity interests representing at least 25% of the outstanding equity
securities or equity interests in a Person.

1.39      "Release" -- any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.

6

--------------------------------------------------------------------------------

1.40      "Representative" -- with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

1.41      "Securities Act" -- the Securities Act of 1933 as adopted in the
United States, or any successor law, and regulations and rules issued pursuant
to that act or any successor law.

1.42      “Securities Exchange Act” – the Securities Exchange Act of 1934 as
amended, as adopted in the United States, or any successor law and regulations
and rules issued pursuant to that act or any successor law.

1.43      "Seller" -- as defined in the first paragraph of this Option
Agreement.

1.44      "Seller’s Releases" -- as defined in Section 2.4.

1.45      "Shares" – as defined in the Recitals of this Option Agreement, being
the GSH Shares, also as defined in the Recitals of this Option Agreement.

1.46      “Stock Purchase Agreement” – that certain agreement between the
parties hereto dated as of July 24, 2009 as amended thereafter by which the
Buyer has agreed to purchase all of the outstanding shares of Genesis Solar
España, S.L. (“GSE,” the “GSE Shares”), a Spanish entity that is in the process
of planning, financing and building a plant in Spain to manufacture hi-tech
solar panels using thin film technology which has acquired real estate and is
substantially advanced in the permitting process for the manufacturing plant to
be located near Cádiz, Spain and Genesis Solar Singapore Pte. Ltd. (“GSS,” the
“GSS Shares”), a corporation formed under the laws of Singapore that is also in
the process of planning, financing and building a plant to manufacture high-tech
solar panels using thin film technology in Singapore.

1.47      "Subsidiary" – with respect to any Person (the "Owner"), any
corporation or other Person of which securities or other interests having the
power to elect a majority of that corporation's or other Person's board of
directors or similar governing body, or otherwise having the power to direct the
business and policies of that corporation or other Person (other than securities
or other interests having such power only upon the happening of a contingency
that has not occurred) are held by the Owner or one or more of its Subsidiaries;
when used without reference to a particular Person, "Subsidiary" means a
Subsidiary of the Company.

1.48      "Tax" – any tax (including any income tax, capital gains tax,
value-added tax, sales tax, property tax, gift tax, or estate tax), levy,
assessment, tariff, duty (including any customs duty), deficiency, or other fee,
and any related charge or amount (including any fine, penalty, interest, or
addition to tax), imposed, assessed, or collected by or under the authority of
any Governmental Body or payable pursuant to any tax-sharing agreement or any
other Contract relating to the sharing or payment of any such tax, levy,
assessment, tariff, duty, deficiency, or fee.

1.49      "Tax Return" – any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.

7

--------------------------------------------------------------------------------

1.50      "Threat of Release" – a substantial likelihood of a Release that may
require action in order to prevent or mitigate damage to the Environment that
may result from such Release.

1.51      "Threatened" – a claim, Proceeding, dispute, action, or other matter
will be deemed to have been "Threatened" if any demand or statement has been
made (orally or in writing) or any notice has been given (orally or in writing),
or if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.

ARTICLE 2      SALE AND TRANSFER OF SHARES; CLOSING

2.1      SHARES. Subject to the terms and conditions of this Option Agreement,
Seller hereby grants to Buyer an option to purchase the GSH Shares for a
purchase price determined as set forth in Section 2.2, below, such option being
exercisable until 5:00 pm Mountain time in the United States on March 31, 2012
(the “Expiration Date”). Buyer shall exercise the option (if at all) by
providing written notice to Seller before the Expiration Date of its intention
to exercise the option, specifying the Acquired Company is being acquired
pursuant to such exercise, stating the Purchase Price to be paid, and stating
the Option Exercise Date (which may be following the Expiration Date). The
Parties agree that unless and until a signed written notice meeting the
requirements of this Section has been executed and delivered by the Buyer to the
Seller before the Expiration Date, this Option Agreement will expire at the
Expiration Date.

2.2      PURCHASE PRICE. Subject to the terms and conditions of this Option
Agreement, the purchase price (the "Purchase Price") for the Option Shares will
be 10,000 shares of the Buyer’s common stock restricted as defined in SEC Rule
144 (the “Cogenco Shares”).

2.3      CLOSING. The purchase and sale (the "Closing") provided for in this
Option Agreement will take place at the offices of Buyer’s counsel at 10:00 a.m.
(local time) on the Option Exercise Date or at such other time and place as the
parties may agree. Subject to the provisions of Article 9, failure to consummate
the purchase and sale provided for in this Option Agreement on the date and time
and at the place determined pursuant to this Section 2.3 will not result in the
termination of this Option Agreement and will not relieve any party of any
obligation under this Option Agreement.

2.4      CLOSING OBLIGATIONS. At the Closing:

a.      Seller will deliver to Buyer:

(i)      certificates representing the Option Shares, duly endorsed (or
accompanied by duly executed stock powers), with signatures guaranteed by a
commercial bank or by a member firm of the New York Stock Exchange, for transfer
to Buyer or if Seller represents and warrants to Buyer that there are no
certificates representing certain of the Option Shares, an assignment of all of
the Seller’s interest in the Acquired Company, which assignment shall be
guaranteed as set forth above;

(ii)      releases in the form of Exhibit 2.4(a)(ii) executed by Seller
("Seller’s Releases");

(iii)      a certificate executed by Seller representing and warranting to Buyer
that each of Seller’s representations and warranties in this Option Agreement
was accurate in all respects as of the date of this Option Agreement and is
accurate in all respects as of the Option Exercise Date as if made on the Option
Exercise Date (giving full effect to any supplements to the Disclosure Letter
that were delivered by Seller to Buyer prior to the Option Exercise Date in
accordance with Section 5.5) .

8

--------------------------------------------------------------------------------

b.      Buyer will deliver to Seller:

(i)      the Purchase Price; and

(ii)      a certificate executed by Buyer to the effect that, except as
otherwise stated in such certificate, each of Buyer's representations and
warranties in this Option Agreement was accurate in all respects as of the date
of this Option Agreement and is accurate in all respects as of the Option
Exercise Date as if made on the Option Exercise Date.

ARTICLE 3      REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and
warrants to Buyer as follows:

3.1      ORGANIZATION AND GOOD STANDING. Part 3.1 of the Disclosure Letter
contains a complete and accurate list for the Acquired Company of its name, its
jurisdiction of incorporation, other jurisdictions in which it is authorized to
do business, and its capitalization (including the identity of each stockholder
and the number of shares held by each). The Acquired Company is a corporation
duly organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation, with full corporate power and authority to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use, and to perform all its obligations
under Applicable Contracts. The Acquired Company is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state or other jurisdiction in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification.

3.2      AUTHORITY; NO CONFLICT

a.      This Option Agreement constitutes the legal, valid, and binding
obligation of Seller, enforceable against Seller in accordance with its terms.
Upon the execution and delivery by Seller of the Seller’s Releases and the other
agreements to be delivered by the Seller in connection with the completion of
the Contemplated Transaction (collectively, the "Seller’s Closing Documents"),
the Seller’s Closing Documents will each constitute the legal, valid, and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms. Seller has the absolute and unrestricted right, power,
authority, and capacity to execute and deliver this Option Agreement and the
Seller’s Closing Documents and to perform their obligations under this Option
Agreement and the Seller’s Closing Documents.

b.      Except as set forth in Part 3.2 of the Disclosure Letter, neither the
execution and delivery of this Option Agreement nor the consummation or
performance of any of the Contemplated Transactions will, directly or indirectly
(with or without notice or lapse of time):

(i)      contravene, conflict with, or result in a violation of (A) any
provision of the Organizational Documents of the Acquired Company, or (B) any
resolution adopted by the board of directors or other governing body, or by the
stockholders, members or owners of the Acquired Company;

(ii)      contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions

9

--------------------------------------------------------------------------------

or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which the Acquired Company or either Seller, or any of the assets
owned or used by the Acquired Company, may be subject;

(iii)      contravene, conflict with, or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate, or modify, any Governmental Authorization
that is held by the Acquired Company or that otherwise relates to the business
of, or any of the assets owned or used by, the Acquired Company;

(iv)      cause Buyer or the Acquired Company to become subject to, or to become
liable for the payment of, any Tax;

(v)      cause any of the assets owned by the Acquired Company to be reassessed
or revalued by any taxing authority or other Governmental Body;

(vi)      contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Applicable Contract; or

(vii)      result in the imposition or creation of any Encumbrance upon or with
respect to any of the assets owned or used by the Acquired Company.

Except as set forth in Part 3.2 of the Disclosure Letter, neither the Seller nor
the Acquired Company is or will be required to give any notice to or obtain any
Consent from any Person in connection with the execution and delivery of this
Option Agreement or the consummation or performance of any of the Contemplated
Transactions.

c.      Seller will acquire the Cogenco Shares for its own account and not with
a view to their distribution within the meaning of § 2(a)(11) of the Securities
Act. The Seller is an “accredited investor” as such term is defined in Rule
501(a) under the Securities Act and a “non-U.S. Person” as such term is defined
in Regulation S under the Securities Act. Seller has completed such
investigation and due diligence with respect to its acquisition of the Cogenco
Shares as Seller and its legal, financial, tax, investment, and other advisors
have deemed appropriate or necessary in the circumstances.

3.3      CAPITALIZATION.

a.      The authorized equity securities of GSH consists of a single business
quota (in Hungarian: üzletrész) representing a primary stake (in Hungarian:
törzsbetét) of HUF 273,000,000; issued and outstanding and constituting the
Option Shares of which not less than 100% is owned by Seller.

b.      Part 3.3(b) of the Disclosure Letter sets forth the name, address,
contact information, and number of Shares held by each person who owns any
Shares in the Acquired Company other than Seller.

c.      With the exception of the Option Shares owned by the persons who are
identified on Part 3.3(b) of the Disclosure Letter, Seller is and will be on the
Option Exercise Date the record and beneficial owners and holders of the Option
Shares, free and clear of all Encumbrances.

10

--------------------------------------------------------------------------------

d.      No legend or other reference to any purported Encumbrance appears upon
any certificate representing equity securities of the Acquired Company. All of
the outstanding equity securities of the Acquired Company have been duly
authorized and validly issued and are fully paid and nonassessable. There are no
Contracts relating to the issuance, sale, or transfer of any equity securities
or other securities of the Acquired Company. None of the outstanding equity
securities or other securities of the Acquired Company was issued in violation
of the Securities Act or any other Legal Requirement. The Acquired Company does
not own and has no Contract to acquire, any equity securities or other
securities of any Person or any direct or indirect equity or ownership interest
in any other business. The Seller is not aware of any restrictions, Encumbrances
or required approvals with respect to any Shares not owned by the Seller.

3.4      FINANCIAL STATEMENTS. Not later than the Disclosure Letter Delivery
Deadline, Seller will deliver to Buyer: (a) audited consolidated balance sheets
of each of the Acquired Company as at the end of its latest fiscal year prior to
the Closing and each of the prior two fiscal years including notes thereto (the
“Balance Sheets”), and the related audited consolidated statements of income,
changes in stockholders' equity, and cash flow for each of the fiscal years then
ended, together with the report thereon of independent certified public
accountants reasonably acceptable to Buyer, and (b) consolidated unaudited
balance sheets of the Acquired Company as at September 30, 2009 and the related
consolidated statements of income, changes in stockholders' equity, and cash
flow for the fiscal periods then ended (the “Interim Balance Sheet”) and the
related unaudited consolidated statements of income, changes in stockholders'
equity, and cash flow for the fiscal periods then ended, including in each case
the notes thereto. Such financial statements and notes fairly present the
financial condition and the results of operations, changes in stockholders'
equity, and cash flow of the Acquired Company as at the respective dates of and
for the periods referred to in such financial statements, all in accordance with
GAAP and all prepared in US dollars, subject, in the case of interim financial
statements, to normal recurring year-end adjustments (the effect of which will
not, individually or in the aggregate, be materially adverse) and the absence of
notes (that, if presented, would not differ materially from those included in
the Balance Sheet); the financial statements referred to in this Section 3.4
reflect the consistent application of such accounting principles throughout the
periods involved, except as disclosed in the notes to such financial statements.
No financial statements of any Person other than the Acquired Company are
required by GAAP to be included in the consolidated financial statements of the
Company.

3.5      BOOKS AND RECORDS.

a.      The books of account, minute books, stock record books, and other
records of the Acquired Company, all of which have been made available to Buyer,
are complete and correct and have been maintained in accordance with sound
business practices and the requirements of § 13(b)(2) of the Securities Exchange
Act (regardless of whether or not the Acquired Company are subject to that
Section), including the maintenance of an adequate system of internal controls
in a form pursuant to which the Buyer will not have to report any material
weaknesses pursuant to Rules 13a-14 and 13a-15 under the Securities Exchange
Act.

b.      The minute books of the Acquired Company contain accurate and complete
records of all meetings held of, and corporate action taken by, the
stockholders, the Boards of Directors, and committees of the Boards of Directors
of the Acquired Company, and no meeting of any such stockholders, Board of
Directors, or committee has been held for which minutes have not been prepared
and are not contained in such minute books.

11

--------------------------------------------------------------------------------

c.      At the Closing, all of those books and records will be in the possession
of the Acquired Company and delivered to the Buyer.

3.6      TITLE TO PROPERTIES; ENCUMBRANCES. Part 3.6 of the Disclosure Letter
contains a complete and accurate list of all real property, leaseholds, or other
interests therein owned by the Acquired Company.

a.      Seller has delivered or made available to Buyer copies of the deeds and
other instruments (as recorded) by which the Acquired Compthe Acquired such real
property and interests, and copies of all title insurance policies, opinions,
abstracts, and surveys in the possession of Seller or the Acquired Company and
relating to such property or interests.

b.     The Acquired Companies own (with good and marketable title in the case of
real property, subject only to the matters permitted by the following sentence)
all the properties and assets (whether real, personal, or mixed and whether
tangible or intangible) that they purport to own located in the facilities owned
or operated by the Acquired Company or reflected as owned in the books and
records of the Acquired Company, including all of the properties and assets
reflected in the Balance Sheet and the Interim Balance Sheet (except for assets
held under capitalized leases disclosed or not required to be disclosed in Part
3.6 of the Disclosure Letter and personal property sold since the date of the
Balance Sheet and the Interim Balance Sheet, as the case may be, in the Ordinary
Course of Business), and all of the properties and assets purchased or otherwise
acquired by the Acquired Company since the date of the Balance Sheet (except for
personal property acquired and sold since the date of the Balance Sheet in the
Ordinary Course of Business and consistent with past practice), which
subsequently purchased or acquired properties and assets (other than inventory
and short-term investments) are listed in Part 3.6 of the Disclosure
Letter.c.      All material properties and assets reflected in the Balance Sheet
and the Interim Balance Sheet are free and clear of all Encumbrances and are
not, in the case of real property, subject to any rights of way, building use
restrictions, exceptions, variances, reservations, or limitations of any nature
except, with respect to all such properties and assets,

(i)      mortgages or security interests shown on the Balance Sheet or the
Interim Balance Sheet as securing specified liabilities or obligations, with
respect to which no default (or event that, with notice or lapse of time or
both, would constitute a default) exists,

(ii)      mortgages or security interests incurred in connection with the
purchase of property or assets after the date of the Interim Balance Sheet (such
mortgages and security interests being limited to the property or assets so
acquired), with respect to which no default (or event that, with notice or lapse
of time or both, would constitute a default) exists,

(iii)      liens for current taxes not yet due, and

(iv)      with respect to real property, (A) minor imperfections of title, if
any, none of which is substantial in amount, materially detracts from the value
or impairs the use of the property subject thereto, or impairs the operations of
the Acquired Company, and (B) zoning laws and other land use restrictions that
do not impair the present or anticipated use of the property subject thereto.

12

--------------------------------------------------------------------------------

(v)      All buildings, plants, and structures owned by the Acquired Company lie
wholly within the boundaries of the real property owned by the Acquired Company
and do not encroach upon the property of, or otherwise conflict with the
property rights of, any other Person.

3.7      CONDITION AND SUFFICIENCY OF ASSETS. The buildings, plants, structures,
and equipment of the Acquired Company are structurally sound, are in good
operating condition and repair, and are adequate for the uses to which they are
being put, and none of such buildings, plants, structures, or equipment is in
need of maintenance or repairs except for ordinary, routine maintenance and
repairs that are not material in nature or cost. The building, plants,
structures, and equipment of the Acquired Company are sufficient for the
continued conduct of the Acquired Company’ businesses after the Closing in
substantially the same manner as conducted prior to the Closing.

3.8      ACCOUNTS RECEIVABLE. All accounts receivable of the Acquired Company
that are reflected on the Balance Sheet or the Interim Balance Sheet or on the
accounting records of the Acquired Company as of the Option Exercise Date
(collectively, the “Accounts Receivable”) represent or will represent valid
obligations arising from sales actually made or services actually performed in
the Ordinary Course of Business.

a.      Unless paid prior to the Option Exercise Date, the Accounts Receivable
are or will be as of the Option Exercise Date current and collectible net of the
respective reserves shown on the Balance Sheet or the Interim Balance Sheet or
on the accounting records of the Acquired Company as of the Option Exercise Date
(which reserves are adequate and calculated consistent with past practice and,
in the case of the reserve as of the Option Exercise Date, will not represent a
greater percentage of the Accounts Receivable as of the Option Exercise Date
than the reserve reflected in the Interim Balance Sheet represented of the
Accounts Receivable reflected therein and will not represent a material adverse
change in the composition of such Accounts Receivable in terms of aging).

b.      Subject to such reserves, each of the Accounts Receivable either has
been or will be collected in full, without any set-off, within ninety days after
the day on which it first becomes due and payable. There is no contest, claim,
or right of set-off, other than returns in the Ordinary Course of Business,
under any Contract with any obligor of an Accounts Receivable relating to the
amount or validity of such Accounts Receivable.

c.      Part 3.8 of the Disclosure Letter contains a complete and accurate list
of all Accounts Receivable as of the date of the Interim Balance Sheet, which
list sets forth the aging of such Accounts Receivable.

3.9      INVENTORY. All inventory of the Acquired Company, whether or not
reflected in the Balance Sheet or the Interim Balance Sheet, consists of a
quality and quantity usable and salable in the Ordinary Course of Business,
except for obsolete items and items of below-standard quality, all of which have
been written off or written down to net realizable value in the Balance Sheet or
the Interim Balance Sheet or on the accounting records of the Acquired Company
as of the Option Exercise Date, as the case may be. All inventories not written
off have been priced at the lower of cost or net realizable value on a first in,
first out basis. The quantities of each item of inventory (whether raw
materials, work-in-process, or finished goods) are not excessive, but are
reasonable in the present circumstances of the Acquired Company.

3.10      NO UNDISCLOSED LIABILITIES. Except as set forth in Part 3.10 of the
Disclosure Letter, the Acquired Company have no liabilities or obligations of
any nature (whether known or unknown and whether absolute, accrued, contingent,
or otherwise) except for liabilities or obligations reflected or reserved
against in the Balance Sheet or the Interim Balance Sheet and current
liabilities incurred in the Ordinary Course of Business since the respective
dates thereof.

13

--------------------------------------------------------------------------------

3.11      TAXES

a.      The Acquired Company have filed or caused to be filed (on a timely basis
since formation) all Tax Returns that are or were required to be filed by or
with respect to any of them, either separately or as a member of a group of
corporations, pursuant to applicable Legal Requirements. Seller will, not later
than the date that it executes this Option Agreement to Buyer copies of, and
Part 3.11 of the Disclosure Letter contains a complete and accurate list of, all
such Tax Returns relating to income or franchise taxes filed since formation.

b.      The Acquired Company have each paid, or made provision for the payment
of, all Taxes that have or may have become due pursuant to those Tax Returns or
otherwise, or pursuant to any assessment received by Seller or the Acquired
Company, except such Taxes, if any, as are listed in Part 3.11 of the Disclosure
Letter and are being contested in good faith and as to which adequate reserves
(determined in accordance with GAAP) have been provided in the Balance Sheet and
the Interim Balance Sheet.

c.      The income Tax Returns of the Acquired Company (whether filed in the
United States or any subdivision thereof, or in any other jurisdiction) subject
to such Taxes have been audited by the relevant tax authorities or are closed by
the applicable statute of limitations for all taxable years.

(i)      Part 3.11 of the Disclosure Letter contains a complete and accurate
list of all audits of all such Tax Returns, including a reasonably detailed
description of the nature and outcome of each audit.

(ii)      All deficiencies proposed as a result of such audits have been paid,
reserved against, settled, or, as described in Part 3.11 of the Disclosure
Letter, are being contested in good faith by appropriate proceedings. Part 3.11
of the Disclosure Letter describes all adjustments to the United States federal
income Tax Returns filed by the Acquired Company or any group of corporations
including the Acquired Company for all taxable years, and the resulting
deficiencies proposed by the applicable Tax authority.

(iii)      Except as described in Part 3.11 of the Disclosure Letter, neither
Seller nor the Acquired Company has given or been requested to give waivers or
extensions (or is or would be subject to a waiver or extension given by any
other Person) of any statute of limitations relating to the payment of Taxes of
the Acquired Company or for which the Acquired Company may be liable.

d.      The charges, accruals, and reserves with respect to Taxes on the
respective books of the Acquired Company are adequate (determined in accordance
with GAAP) and are at least equal to that Acquired Company’s liability for
Taxes. There exists no proposed tax assessment against the Acquired Company
except as disclosed in the Balance Sheet or in Part 3.11 of the Disclosure
Letter. No consent to the application of § 341(f)(2) of the IRC (or any
comparable section of any Law of any other jurisdiction in the world) has been
filed with respect to any property or assets held, acquired, or to be acquired
by the Acquired Company. All Taxes that the Acquired Company is or was required
by Legal Requirements to withhold or collect have been duly withheld or
collected and, to the extent required, have been paid to the proper Governmental
Body or other Person.

14

--------------------------------------------------------------------------------

e.      All Tax Returns filed by (or that include on a consolidated basis) the
Acquired Company are true, correct, and complete. There is no tax sharing
agreement that will require any payment by the Acquired Company after the date
of this Option Agreement.

3.12      NO MATERIAL ADVERSE CHANGE. Since the date of the Balance Sheet, there
has not been any material adverse change in the business, operations,
properties, prospects, assets, or condition of the Acquired Company, and no
event has occurred or circumstance exists that may result in such a material
adverse change.

3.13      EMPLOYEE BENEFITS

a.      The persons who are employed by and who are retained as contractors by
the Acquired Company are set forth in Part 3.13(a) of the Disclosure Letter,
together with the other information required by Section 3.20 of this Option
Agreement. In each case, the Acquired Company is in full compliance with any
Laws and regulations issued by any Governmental Body governing such employment
relationship, or any relationship as an independent contractor or other similar
relationship including (without limitation) the withholding and proper payment
of any Tax obligations and the provision of Benefit Obligations adopted by, or
to which the Acquired Company is subject. "Other Benefit Obligations" means all
obligations, arrangements, or customary practices, whether or not legally
enforceable, to provide benefits, other than salary, as compensation for
services rendered, to present or former directors, employees, or agents, other
than obligations, arrangements, and practices that are Plans. Other Benefit
Obligations include consulting agreements under which the compensation paid does
not depend upon the amount of service rendered, sabbatical policies, severance
payment policies, employment manuals, collective bargaining agreements, all
contracts with third party administrators, actuaries, investment managers,
consultants, and other independent contractors, payroll manuals, and fringe
benefits within the meaning of IRC § 132 or the comparable section of any other
Law applicable to the Acquired Company.

b.      Part 3.13(b) of the Disclosure Letter sets forth all employee benefit
plans (including, but not limited to Other Benefit Obligations) to which the
Acquired Company is subject (directly or indirectly, whether written, statutory,
regulatory, or unwritten), and the Acquired Company have each delivered (or will
within ten days of the date of this Option Agreement) deliver copies of all such
plans to the Buyer.

c.      Part 3.13(c) of the Disclosure Letter sets forth all reports filed by
the Acquired Company, or by any person with respect to any employee of or
contractor to the Acquired Company with any Governmental Body.

d.      Except as set forth in Part 3.13(d) of the Disclosure Letter, the
Acquired Company have each performed all of their respective obligations under
all employee benefit plans and Other Benefit Obligations. The Acquired Company
have made appropriate entries in their financial records and statements for all
obligations and liabilities under such plans and Obligations that have accrued
but are not due. Neither the Seller nor the Acquired Company has Knowledge of
any facts or circumstances that may give rise to any liability of any Seller,
the Acquired Company, or Buyer under the Law applicable to any employee benefit
plan or Other Benefit Obligation, whether described in Part 3.13 of the
Disclosure Letter or not so described.

e.      No payment that is owed or may become due to any director, officer,
employee, or agent of the Acquired Company will be non-deductible to the
Acquired Company or subject to tax under IRC § 280G or § 4999 (or the comparable
section of any other Law applicable to the Acquired Company); nor will the
Acquired Company be required to "gross up" or otherwise compensate any such
person because of the imposition of any excise tax on a payment to such person.

15

--------------------------------------------------------------------------------

f.      The consummation of the Contemplated Transactions will not result in the
payment, vesting, or acceleration of any benefit or Company Other Benefit
Obligation.

3.14      COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS

a.      Except as set forth in Part 3.14 of the Disclosure Letter:

(i)      the Acquired Company is, and at all times since formation has been, in
full compliance with each Legal Requirement that is or was applicable to it or
to the conduct or operation of its business or the ownership or use of any of
its assets;

(ii)      no event has occurred or circumstance exists that (with or without
notice or lapse of time) (A) may constitute or result in a violation by the
Acquired Company of, or a failure on the part of the Acquired Company to comply
with, any Legal Requirement, or (B) may give rise to any obligation on the part
of the Acquired Company to undertake, or to bear all or any portion of the cost
of, any remedial action of any nature; and

(iii)      The Acquired Company has not received, at any time since formation,
any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding (A) any actual, alleged,
possible, or potential violation of, or failure to comply with, any Legal
Requirement, or (B) any actual, alleged, possible, or potential obligation on
the part of the Acquired Company to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature.

b.      Part 3.14 of the Disclosure Letter contains a complete and accurate list
of each Governmental Authorization that is held by the Acquired Company or that
otherwise relates to the business of, or to any of the assets owned or used by,
the Acquired Company. Each Governmental Authorization listed or required to be
listed in Part 3.14 of the Disclosure Letter is valid and in full force and
effect. Except as set forth in Part 3.14 of the Disclosure Letter:

(i)      the Acquired Company is, and at all times since formation has been, in
full compliance with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in Part 3.14 of the
Disclosure Letter;

(ii)      no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Part 3.14 of the
Disclosure Letter, or (B) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation, or termination of, or any modification to,
any Governmental Authorization listed or required to be listed in Part 3.14 of
the Disclosure Letter;

(iii)      The Acquired Company has not received, at any time since formation,
any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding (A) any actual, alleged,
possible, or potential violation of or failure to comply with any term or
requirement of any Governmental Authorization, or (B) any actual,

16

--------------------------------------------------------------------------------

proposed, possible, or potential revocation, withdrawal, suspension,
cancellation, termination of, or modification to any Governmental Authorization;
and

(iv)      all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Part 3.14 of the
Disclosure Letter have been duly filed on a timely basis with the appropriate
Governmental Bodies, and all other filings required to have been made with
respect to such Governmental Authorizations have been duly made on a timely
basis with the appropriate Governmental Bodies.

The Governmental Authorizations listed in Part 3.14 of the Disclosure Letter
collectively constitute all of the Governmental Authorizations necessary to
permit the Acquired Company to lawfully conduct and operate their businesses in
the manner they currently conduct and operate such businesses and to permit the
Acquired Company to own and use their assets in the manner in which they
currently own and use such assets.

3.15      LEGAL PROCEEDINGS; ORDERS

a.      Except as set forth in Part 3.15 of the Disclosure Letter, there is no
pending Proceeding:

(i)      that has been commenced by or against the Acquired Company or that
otherwise relates to or may affect the business of, or any of the assets owned
or used by, the Acquired Company; or

(ii)      that challenges, or that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, any of the Contemplated
Transactions.

To the Knowledge of Seller and the Acquired Company, (1) no such Proceeding has
been Threatened, and (2) no event has occurred or circumstance exists that may
give rise to or serve as a basis for the commencement of any such Proceeding.
Seller has delivered to Buyer copies of all pleadings, correspondence, and other
documents relating to each Proceeding listed in Part 3.15 of the Disclosure
Letter. The Proceedings listed in Part 3.15 of the Disclosure Letter will not
have a material adverse effect on the business, operations, assets, condition,
or prospects of the Acquired Company.

b.      Except as set forth in Part 3.15 of the Disclosure Letter:

(i)      there is no Order to which the Acquired Company, or any of the assets
owned or used by the Acquired Company, is subject;

(ii)      neither Seller is subject to any Order that relates to the business
of, or any of the assets owned or used by, the Acquired Company; and

(iii)      to the Knowledge of Seller and the Acquired Company, no officer,
director, agent, or employee of the Acquired Company is subject to any Order
that prohibits such officer, director, agent, or employee from engaging in or
continuing any conduct, activity, or practice relating to the business of the
Acquired Company.

c.      Except as set forth in Part 3.15 of the Disclosure Letter:

17

--------------------------------------------------------------------------------

(i)      the Acquired Company is, and at all times since formation has been, in
full compliance with all of the terms and requirements of each Order to which
it, or any of the assets owned or used by it, is or has been subject;

(ii)      no event has occurred or circumstance exists that may constitute or
result in (with or without notice or lapse of time) a violation of or failure to
comply with any term or requirement of any Order to which the Acquired Company,
or any of the assets owned or used by the Acquired Company, is subject; and

(iii)      The Acquired Company has not received, at any time since formation,
any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding any actual, alleged, possible,
or potential violation of, or failure to comply with, any term or requirement of
any Order to which the Acquired Company, or any of the assets owned or used by
the Acquired Company, is or has been subject.

3.16      ABSENCE OF CERTAIN CHANGES AND EVENTS. Except as set forth in Part
3.16 of the Disclosure Letter, since the date of the Balance Sheet, the Acquired
Company have conducted their businesses only in the Ordinary Course of Business
and there has not been any:

a.      change in the Acquired Company’s authorized or issued capital stock;
grant of any stock option or right to purchase shares of capital stock of the
Acquired Company; issuance of any security convertible into such capital stock;
grant of any registration rights; purchase, redemption, retirement, or other
acquisition by the Acquired Company of any shares of any such capital stock; or
declaration or payment of any dividend or other distribution or payment in
respect of shares of capital stock;

b.      amendment to the Organizational Documents of the Acquired Company;

c.      payment or increase by the Acquired Company of any bonuses, salaries, or
other compensation to any stockholder, director, officer, or (except in the
Ordinary Course of Business) employee or entry into any employment, severance,
or similar Contract with any director, officer, or employee;

d.      adoption of, or increase in the payments to or benefits under, any
profit sharing, bonus, deferred compensation, savings, insurance, pension,
retirement, or other employee benefit plan for or with any employees of the
Acquired Company;

e.      damage to or destruction or loss of any asset or property of the
Acquired Company, whether or not covered by insurance, materially and adversely
affecting the properties, assets, business, financial condition, or prospects of
the Acquired Company, taken as a whole;

f.      entry into, termination of, or receipt of notice of termination of (i)
any license, distributorship, dealer, sales representative, joint venture,
credit, or similar agreement, or (ii) any Contract or transaction involving a
total remaining commitment by or to the Acquired Company of at least $10,000;

g.      sale (other than sales of inventory in the Ordinary Course of Business),
lease, or other disposition of any asset or property of the Acquired Company or
mortgage, pledge, or imposition of any lien or other encumbrance on any material
asset or property of the Acquired Company, including the sale, lease, or other
disposition of any of the Intellectual Property Assets;

18

--------------------------------------------------------------------------------

h.      cancellation or waiver of any claims or rights with a value to the
Acquired Company in excess of $10,000;

i.      material change in the accounting methods used by the Acquired Company;
or

j.      agreement, whether oral or written, by the Acquired Company to do any of
the foregoing.

3.17      CONTRACTS; NO DEFAULTS

a.      Part 3.17(a) of the Disclosure Letter contains a complete and accurate
list, and Seller has delivered to Buyer true and complete copies, of:

(i)      each Applicable Contract that involves performance of services or
delivery of goods or materials by one or more Acquired Company of an amount or
value in excess of $10,000;

(ii)      each Applicable Contract that involves performance of services or
delivery of goods or materials to one or more Acquired Company of an amount or
value in excess of $10,000;

(iii)      each Applicable Contract that was not entered into in the Ordinary
Course of Business and that involves expenditures or receipts of one or more
Acquired Company in excess of $10,000;

(iv)      each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $10,000 and with terms of less than one year);

(v)      each licensing agreement or other Applicable Contract with respect to
patents, trademarks, copyrights, or other intellectual property, including
agreements with current or former employees, consultants, or contractors
regarding the appropriation or the non-disclosure of any of the Intellectual
Property Assets;

(vi)      each collective bargaining agreement and other Applicable Contract to
or with any labor union or other employee representative of a group of
employees;

(vii)      each joint venture, partnership, and other Applicable Contract
(however named) involving a sharing of profits, losses, costs, or liabilities by
the Acquired Company with any other Person;

(viii)     each Applicable Contract containing covenants that in any way purport
to restrict the business activity of the Acquired Company or any Affiliate of
the Acquired Company or limit the freedom of the Acquired Company or any
Affiliate of the Acquired Company to engage in any line of business or to
compete with any Person;

19

--------------------------------------------------------------------------------

(ix)      each Applicable Contract providing for payments to or by any Person
based on sales, purchases, or profits, other than direct payments for goods;

(x)      each power of attorney that is currently effective and outstanding;

(xi)      each Applicable Contract entered into other than in the Ordinary
Course of Business that contains or provides for an express undertaking by the
Acquired Company to be responsible for consequential damages;

(xii)      each Applicable Contract for capital expenditures in excess of
$10,000;

(xiii)      each written warranty, guaranty, and or other similar undertaking
with respect to contractual performance extended by the Acquired Company other
than in the Ordinary Course of Business; and

(xiv)      each amendment, supplement, and modification (whether oral or
written) in respect of any of the foregoing.

Part 3.17(a) of the Disclosure Letter sets forth reasonably complete details
concerning such Contracts, including the parties to the Contracts, the amount of
the remaining commitment of the Acquired Company under the Contracts, and the
Acquired Company' office where details relating to the Contracts are located.

b.      Except as set forth in Part 3.17(b) of the Disclosure Letter:

(i)      neither Seller (and no Related Person of either Seller) has or may
acquire any rights under, and neither Seller has or may become subject to any
obligation or liability under, any Contract that relates to the business of, or
any of the assets owned or used by, the Acquired Company; and

(ii)      to the Knowledge of Seller and the Acquired Company, no officer,
director, agent, employee, consultant, or contractor of the Acquired Company is
bound by any Contract that purports to limit the ability of such officer,
director, agent, employee, consultant, or contractor to (A) engage in or
continue any conduct, activity, or practice relating to the business of the
Acquired Company, or (B) assign to the Acquired Company or to any other Person
any rights to any invention, improvement, or discovery.

c.      Except as set forth in Part 3.17(c) of the Disclosure Letter, each
Contract identified or required to be identified in Part 3.17(a) of the
Disclosure Letter is in full force and effect and is valid and enforceable in
accordance with its terms.

d.      Except as set forth in Part 3.17(d) of the Disclosure Letter:

(i)      the Acquired Company is, and at all times since formation has been, in
full compliance with all applicable terms and requirements of each Contract
under which such Acquired Company has or had any obligation or liability or by
which such Acquired Company or any of the assets owned or used by such Acquired
Company is or was bound;

                        (ii)      each other Person that has or had any
obligation or liability under any Contract under which the Acquired Company has
or had any rights is, and at all times since formation has been, in full
compliance with all applicable terms and requirements of such Contract;

20

--------------------------------------------------------------------------------

(iii)      no event has occurred or circumstance exists that (with or without
notice or lapse of time) may contravene, conflict with, or result in a violation
or breach of, or give the Acquired Company or other Person the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, or modify, any Applicable Contract; and

(iv)      the Acquired Company has not given to or received from any other
Person, at any time since formation, any notice or other communication (whether
oral or written) regarding any actual, alleged, possible, or potential violation
or breach of, or default under, any Contract.

e.      There are no renegotiations of, attempts to renegotiate, or outstanding
rights to renegotiate any material amounts paid or payable to the Acquired
Company under current or completed Contracts with any Person and, to the
Knowledge of Seller and the Acquired Company, no such Person has made written
demand for such renegotiation.

f.      The Contracts relating to the sale, design, manufacture, or provision of
products or services by the Acquired Company have been entered into in the
Ordinary Course of Business and have been entered into without the commission of
any act alone or in concert with any other Person, or any consideration having
been paid or promised, that is or would be in violation of any Legal
Requirement.

3.18      INSURANCE

a.      Seller has delivered to Buyer:

(i)      true and complete copies of all policies of insurance to which the
Acquired Company is a party or under which the Acquired Company, or any director
of the Acquired Company, is or has been covered at any time within the three
years preceding the date of this Option Agreement;

(ii)      true and complete copies of all pending applications for policies of
insurance; and

(iii)      any statement by the auditor of the Acquired Company's financial
statements with regard to the adequacy of such entity's coverage or of the
reserves for claims.

b.      Part 3.18(b) of the Disclosure Letter describes:

(i)      any self-insurance arrangement by or affecting the Acquired Company,
including any reserves established thereunder;

(ii)      any contract or arrangement, other than a policy of insurance, for the
transfer or sharing of any risk by the Acquired Company; and

21

--------------------------------------------------------------------------------

(iii)      all obligations of the Acquired Company to third parties with respect
to insurance (including such obligations under leases and service agreements)
and identifies the policy under which such coverage is provided.

c.      Part 3.18(c) of the Disclosure Letter sets forth, by year, for the
current policy year and each of the three preceding policy years:

(i)      a summary of the loss experience under each policy;

(ii)      a statement describing each claim under an insurance policy for an
amount in excess of $5,000, which sets forth:

(A)      the name of the claimant;

(B)      a description of the policy by insurer, type of insurance, and period
of coverage; and

(C)      the amount and a brief description of the claim; and

(iii)      a statement describing the loss experience for all claims that were
self-insured, including the number and aggregate cost of such claims.

d.      Except as set forth on Part 3.18(d) of the Disclosure Letter:

(i)      All policies to which the Acquired Company is a party or that provide
coverage to either Seller, the Acquired Company, or any director or officer of
the Acquired Company:

(A)     are valid, outstanding, and enforceable;

(B)      are issued by an insurer that is financially sound and reputable;

(C)      taken together, provide adequate insurance coverage for the assets and
the operations of the Acquired Company for all risks normally insured against by
a Person carrying on (or proposing to carry-on) the same business or businesses
as the Acquired Company;

(D)      are sufficient for compliance with all Legal Requirements and Contracts
to which the Acquired Company is a party or by which any of them is bound;

(E)     will continue in full force and effect following the consummation of the
Contemplated Transactions; and

          (F)     do not provide for any retrospective premium adjustment or
other experienced-based liability on the part of the Acquired Company.

(ii)      Neither the Seller nor the Acquired Company has received (A) any
refusal of coverage or any notice that a defense will be afforded with
reservation of rights, or (B) any notice of cancellation or any other indication
that any insurance policy is no longer in full force or effect or will not be
renewed or that the issuer of any policy is not willing or able to perform its
obligations thereunder.

22

--------------------------------------------------------------------------------

(iii)      The Acquired Company have paid all premiums due, and have otherwise
performed all of their respective obligations, under each policy to which the
Acquired Company is a party or that provides coverage to the Acquired Company or
director thereof.

(iv)      The Acquired Company have given notice to the insurer of all claims
that may be insured thereby.

3.19      ENVIRONMENTAL MATTERS. Except as set forth in part 3.19 of the
Disclosure Letter:

a.      The Acquired Company is, and at all times has been, in full compliance
with, and has not been and is not in violation of or liable under, any
Environmental Law. No Seller or Acquired Company has any basis to expect, nor
has any of them or any other Person for whose conduct they are or may be held to
be responsible received, any actual or Threatened order, notice, or other
communication from (i) any Governmental Body or private citizen acting in the
public interest, or (ii) the current or prior owner or operator of any
Facilities, of any actual or potential violation or failure to comply with any
Environmental Law, or of any actual or Threatened obligation to undertake or
bear the cost of any Environmental, Health, and Safety Liabilities with respect
to any of the Facilities or any other properties or assets (whether real,
personal, or mixed) in which Seller or the Acquired Company has had an interest,
or with respect to any property or Facility at or to which Hazardous Materials
were generated, manufactured, refined, transferred, imported, used, or processed
by Seller, the Acquired Company, or any other Person for whose conduct they are
or may be held responsible, or from which Hazardous Materials have been
transported, treated, stored, handled, transferred, disposed, recycled, or
received.

b.      There are no pending or, to the Knowledge of Seller and the Acquired
Company, Threatened claims, Encumbrances, or other restrictions of any nature,
resulting from any Environmental, Health, and Safety Liabilities or arising
under or pursuant to any Environmental Law, with respect to or affecting any of
the Facilities or any other properties and assets (whether real, personal, or
mixed) in which Seller or the Acquired Company has or had an interest.

c.      No Seller or the Acquired Company has any basis to expect, nor has any
of them or any other Person for whose conduct they are or may be held
responsible, received, any citation, directive, inquiry, notice, Order, summons,
warning, or other communication that relates to Hazardous Activity, Hazardous
Materials, or any alleged, actual, or potential violation or failure to comply
with any Environmental Law, or of any alleged, actual, or potential obligation
to undertake or bear the cost of any Environmental, Health, and Safety
Liabilities with respect to any of the Facilities or any other properties or
assets (whether real, personal, or mixed) in which Seller or the Acquired
Company had an interest, or with respect to any property or facility to which
Hazardous Materials generated, manufactured, refined, transferred, imported,
used, or processed by Seller, the Acquired Company, or any other Person for
whose conduct they are or may be held responsible, have been transported,
treated, stored, handled, transferred, disposed, recycled, or received.

d.      No Seller or the Acquired Company, or any other Person for whose conduct
they are or may be held responsible, has any Environmental, Health, and Safety
Liabilities with respect to the Facilities or with respect to any other
properties and assets (whether real, personal, or mixed) in which Seller or the
Acquired Company (or any predecessor), has or had an interest, or at any
property geologically or hydrologically adjoining the Facilities or any such
other property or assets.

23

--------------------------------------------------------------------------------

e.      There are no Hazardous Materials present on or in the Environment at the
Facilities or at any geologically or hydrologically adjoining property,
including any Hazardous Materials contained in barrels, above or underground
storage tanks, landfills, land deposits, dumps, equipment (whether moveable or
fixed) or other containers, either temporary or permanent, and deposited or
located in land, water, sumps, or any other part of the Facilities or such
adjoining property, or incorporated into any structure therein or thereon. No
Seller, Acquired Company, any other Person for whose conduct they are or may be
held responsible, or any other Person, has permitted or conducted, or is aware
of, any Hazardous Activity conducted with respect to the Facilities or any other
properties or assets (whether real, personal, or mixed) in which Seller or the
Acquired Company has or had an interest.

f.      There has been no Release or, to the Knowledge of Seller and the
Acquired Company, Threat of Release, of any Hazardous Materials at or from the
Facilities or at any other locations where any Hazardous Materials were
generated, manufactured, refined, transferred, produced, imported, used, or
processed from or by the Facilities, or from or by any other properties and
assets (whether real, personal, or mixed) in which Seller or the Acquired
Company has or had an interest, or any geologically or hydrologically adjoining
property, whether by Seller, the Acquired Company, or any other Person.

g.      Seller has delivered to Buyer true and complete copies and results of
any reports, studies, analyses, tests, or monitoring possessed or initiated by
Seller or the Acquired Company pertaining to Hazardous Materials or Hazardous
Activities in, on, or under the Facilities, or concerning compliance by Seller,
the Acquired Company, or any other Person for whose conduct they are or may be
held responsible, with Environmental Laws.

3.20      EMPLOYEES

a.      Part 3.13(a) of the Disclosure Letter contains a complete and accurate
list of the following information for each employee or director of the Acquired
Company, including each employee on leave of absence or layoff status: employer;
name; job title; current compensation paid or payable and any change in
compensation since formation; vacation accrued; and service credited for
purposes of vesting and eligibility to participate under the Acquired Company's
pension, retirement, profit-sharing, thrift-savings, deferred compensation,
stock bonus, stock option, cash bonus, employee stock ownership (including
investment credit or payroll stock ownership), severance pay, insurance,
medical, welfare, or vacation plan, other Employee Pension Benefit Plan or
Employee Welfare Benefit Plan, or any other employee benefit plan or any
Director Plan.

b.      No employee or director of the Acquired Company is a party to, or is
otherwise bound by, any agreement or arrangement, including any confidentiality,
noncompetition, or proprietary rights agreement, between such employee or
director and any other Person ("Proprietary Rights Agreement") that in any way
adversely affects or will affect (i) the performance of his duties as an
employee or director of the Acquired Company, or (ii) the ability of the
Acquired Company to conduct its business, including any Proprietary Rights
Agreement with Seller or the Acquired Company by any such employee or director.
To Seller’s Knowledge, no director, officer, or other key employee of the
Acquired Company intends to terminate his employment with such Acquired Company.

c.      Part 3.13(a) of the Disclosure Letter also contains a complete and
accurate list of the following information for each retired employee or director
of the Acquired Company, or their dependents, receiving benefits or scheduled to
receive benefits in the future: name, pension benefit, pension option election,
retiree medical insurance coverage, retiree life insurance coverage, and other
benefits.

24

--------------------------------------------------------------------------------

3.21      LABOR RELATIONS; COMPLIANCE.

a.      Since formation, the Acquired Company has not been or is a party to any
collective bargaining or other labor Contract. Since formation, there has not
been, there is not presently pending or existing, and there is not Threatened,

(i)      any strike, slowdown, picketing, work stoppage, or employee grievance
process,

(ii)      any Proceeding against or affecting the Acquired Company relating to
the alleged violation of any Legal Requirement pertaining to labor relations or
employment matters, including any charge or complaint filed by an employee or
union with the National Labor Relations Board, the Equal Employment Opportunity
Commission, or any comparable Governmental Body, organizational activity, or
other labor or employment dispute against or affecting the Acquired Company or
their premises, or

(iii)      any application for certification of a collective bargaining agent.
No event has occurred or circumstance exists that could provide the basis for
any work stoppage or other labor dispute.

b.      There is no lockout of any employees by the Acquired Company, and no
such action is contemplated by the Acquired Company.

c.      The Acquired Company has complied in all respects with all Legal
Requirements relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, benefits, collective bargaining,
the payment of social security and similar taxes, occupational safety and
health, and plant closing. The Acquired Company is not liable for the payment of
any compensation, damages, taxes, fines, penalties, or other amounts, however
designated, for failure to comply with any of the foregoing Legal Requirements.

3.22      INTELLECTUAL PROPERTY

a.      Intellectual Property Assets -- The term "Intellectual Property Assets"
includes:

(i)      the names used by the Acquired Company, all fictional business names,
trading names, registered and unregistered trademarks, service marks, and
applications (collectively, "Marks");

(ii)      all patents, patent applications, and inventions and discoveries that
may be patentable (collectively, "Patents");

(iii)      all copyrights in both published works and unpublished works
(collectively, "Copyrights");

(iv)      all rights in mask works (collectively, "Rights in Mask Works"); and

25

--------------------------------------------------------------------------------

(v)      all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, "Trade Secrets"); owned, used, or licensed by the
Acquired Company as licensee or licensor.

b.      Agreements -- Part 3.22(b) of the Disclosure Letter contains a complete
and accurate list and summary description, including any royalties paid or
received by the Acquired Company, of all Contracts relating to the Intellectual
Property Assets to which the Acquired Company is a party or by which the
Acquired Company is bound, except for any license implied by the sale of a
product and perpetual, paid-up licenses for commonly available software programs
with a value of less than $5,000 under which the Acquired Company is the
licensee. There are no outstanding and, to Seller’s Knowledge, no Threatened
disputes or disagreements with respect to any such agreement.

c.      Know-How Necessary for the Business

(i)      The Intellectual Property Assets are all those necessary for the
operation of the Acquired Company’ businesses as they are currently conducted or
as reflected in the business plan given to Buyer. One or more of the Acquired
Company is the owner of all right, title, and interest in and to each of the
Intellectual Property Assets, free and clear of all liens, security interests,
charges, encumbrances, equities, and other adverse claims, and has the right to
use without payment to a third party all of the Intellectual Property Assets.

(ii)      Except as set forth in Part 3.22(c) of the Disclosure Letter, all
former and current employees of the Acquired Company have executed written
Contracts with one or more of the Acquired Company that assign to one or more of
the Acquired Company all rights to any inventions, improvements, discoveries, or
information relating to the business of the Acquired Company. No employee of the
Acquired Company has entered into any Contract that restricts or limits in any
way the scope or type of work in which the employee may be engaged or requires
the employee to transfer, assign, or disclose information concerning his work to
anyone other than one or more of the Acquired Company.

d.      Patents

(i)      Part 3.22(d) of the Disclosure Letter contains a complete and accurate
list and summary description of all Patents. One or more of the Acquired Company
is the owner of all right, title, and interest in and to each of the Patents,
free and clear of all liens, security interests, charges, encumbrances,
entities, and other adverse claims.

(ii)      All of the issued Patents are currently in compliance with formal
legal requirements (including payment of filing, examination, and maintenance
fees and proofs of working or use), are valid and enforceable, and are not
subject to any maintenance fees or taxes or actions falling due within ninety
days after the Option Exercise Date.

(iii)      No Patent has been or is now involved in any interference, reissue,
reexamination, or opposition proceeding. To Seller’s Knowledge, there is no
potentially interfering patent or patent application of any third party.

(iv)      No Patent is infringed or, to Seller’s Knowledge, has been challenged
or Threatened in any way. None of the products manufactured and sold, nor any
process or know-how used, by the Acquired Company infringes or is alleged to
infringe any patent or other proprietary right of any other Person.

26

--------------------------------------------------------------------------------

(v)      All products made, used, or sold under the Patents have been marked
with the proper patent notice.

e.      Trademarks

(i)      Part 3.22(e) of Disclosure Letter contains a complete and accurate list
and summary description of all Marks. One or more of the Acquired Company is the
owner of all right, title, and interest in and to each of the Marks, free and
clear of all liens, security interests, charges, encumbrances, equities, and
other adverse claims.

(ii)      All Marks that have been registered with the United States Patent and
Trademark Office or in the comparable Governmental Body of any other country are
currently in compliance with all formal legal requirements (including the timely
post-registration filing of affidavits of use and incontestability and renewal
applications), are valid and enforceable, and are not subject to any maintenance
fees or taxes or actions falling due within ninety days after the Option
Exercise Date.

(iii)      No Mark has been or is now involved in any opposition, invalidation,
or cancellation and, to Seller’s Knowledge, no such action is Threatened with
the respect to any of the Marks.

(iv)      To Seller’s Knowledge, there is no potentially interfering trademark
or trademark application of any third party.

(v)      No Mark is infringed or, to Seller’s Knowledge, has been challenged or
Threatened in any way. None of the Marks used by the Acquired Company infringes
or is alleged to infringe any trade name, trademark, or service mark of any
third party.

(vi)      All products and materials containing a Mark bear the proper federal
registration notice where permitted by law.

f.      Copyrights

(i)      Part 3.22(f) of the Disclosure Letter contains a complete and accurate
list and summary description of all Copyrights. One or more of the Acquired
Company is the owner of all right, title, and interest in and to each of the
Copyrights, free and clear of all liens, security interests, charges,
encumbrances, equities, and other adverse claims.

(ii)      All the Copyrights have been registered and are currently in
compliance with formal legal requirements, are valid and enforceable, and are
not subject to any maintenance fees or taxes or actions falling due within
ninety days after the date of Closing.

(iii)      No Copyright is infringed or, to Seller’s Knowledge, has been
challenged or Threatened in any way. None of the subject matter of any of the
Copyrights infringes or is alleged to infringe any copyright of any third party
or is a derivative work based on the work of a third party.

27

--------------------------------------------------------------------------------

(iv)      All works encompassed by the Copyrights have been marked with the
proper copyright notice.

g.      Trade Secrets

(i)      With respect to each Trade Secret, the documentation relating to such
Trade Secret is current, accurate, and sufficient in detail and content to
identify and explain it and to allow its full and proper use without reliance on
the knowledge or memory of any individual.

(ii)      Seller and the Acquired Company have taken all reasonable precautions
to protect the secrecy, confidentiality, and value of their Trade Secrets.

(iii)      One or more of the Acquired Company has good title and an absolute
(but not necessarily exclusive) right to use the Trade Secrets. The Trade
Secrets are not part of the public knowledge or literature, and, to Seller’s
Knowledge, have not been used, divulged, or appropriated either for the benefit
of any Person (other than one or more of the Acquired Company) or to the
detriment of the Acquired Company. No Trade Secret is subject to any adverse
claim or has been challenged or Threatened in any way.

3.23      CERTAIN PAYMENTS. Since formation, neither Acquired Company nor any
director, officer, agent, or employee of the Acquired Company, or any other
Person associated with or acting for or on behalf of the Acquired Company, has
directly or indirectly

a.      made any contribution, gift, bribe, rebate, payoff, influence payment,
kickback, or other payment to any Person, private or public, regardless of form,
whether in money, property, or services

(i)      to obtain favorable treatment in securing business,

(ii)      to pay for favorable treatment for business secured,

(iii)      to obtain special concessions or for special concessions already
obtained, for or in respect of the Acquired Company or any Affiliate of the
Acquired Company, or

(iv)      in violation of any Legal Requirement,

b.      established or maintained any fund or asset that has not been recorded
in the books and records of the Acquired Company.

3.24      DISCLOSURE

a.      No representation or warranty of Seller in this Option Agreement and no
statement in the Disclosure Letter omits to state a material fact necessary to
make the statements herein or therein, in light of the circumstances in which
they were made, not misleading.

b.      No notice given pursuant to Section 5.5 will contain any untrue
statement or omit to state a material fact necessary to make the statements
therein or in this Option Agreement, in light of the circumstances in which they
were made, not misleading.

28

--------------------------------------------------------------------------------

c.      There is no fact known to either Seller that has specific application to
either Seller or the Acquired Company (other than general economic or industry
conditions) and that materially adversely affects or, as far as the Seller can
reasonably foresee, materially Threatens, the assets, business, prospects,
financial condition, or results of operations of the Acquired Company (each on
an unconsolidated basis) that has not been set forth in this Option Agreement or
the Disclosure Letter.

3.25      RELATIONSHIPS WITH RELATED PERSONS. Except as set forth in Part 3.25
of the Disclosure Letter,

     a. No Seller or any Related Person of Seller or of the Acquired Company
has, or since the first day of the next to last completed fiscal year of the
Acquired Company has had, any interest in any property (whether real, personal,
or mixed and whether tangible or intangible), used in or pertaining to the
Acquired Company' businesses.

b.      No Seller or any Related Person of Seller or of the Acquired Company is,
or since the first day of the next to last completed fiscal year of the Acquired
Company has owned (of record or as a beneficial owner) an equity interest or any
other financial or profit interest in, a Person that has (i) had business
dealings or a material financial interest in any transaction with the Acquired
Company other than business dealings or transactions conducted in the Ordinary
Course of Business with the Acquired Company at substantially prevailing market
prices and on substantially prevailing market terms, or (ii) engaged in
competition with the Acquired Company with respect to any line of the products
or services of such Acquired Company (a "Competing Business") in any market
presently served by such Acquired Company.

c.      No Seller or any Related Person of Seller or of the Acquired Company is
a party to any Contract with, or has any claim or right against, the Acquired
Company.

3.26      BROKERS OR FINDERS. Seller and their agents have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders' fees
or agents' commissions or other similar payment in connection with this Option
Agreement.

ARTICLE 4      REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer represents and
warrants to Seller as follows:

4.1      ORGANIZATION AND GOOD STANDING. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Colorado.

4.2      Intentionally deleted.

4.3      AUTHORITY; NO CONFLICT

a.      This Option Agreement constitutes the legal, valid, and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms.
Upon the execution and delivery by Buyer of the agreements to be delivered by
the Seller in connection with the completion of the Contemplated Transaction
(collectively, the "Buyer's Closing Documents"), the Buyer's Closing Documents
will each constitute the legal, valid, and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms. Buyer has
the absolute and unrestricted right, power, and authority to execute and deliver
this Option Agreement and the Buyer's Closing Documents and to perform its
obligations under this Option Agreement and the Buyer's Closing Documents.

29

--------------------------------------------------------------------------------

b.      Except as set forth in Schedule 4.2, neither the execution and delivery
of this Option Agreement by Buyer nor the consummation or performance of any of
the Contemplated Transactions by Buyer will give any Person the right to
prevent, delay, or otherwise interfere with any of the Contemplated Transactions
pursuant to:

(i)      any provision of Buyer's Organizational Documents;

(ii)      any resolution adopted by the board of directors or the stockholders
of Buyer;

(iii)      any Legal Requirement or Order to which Buyer may be subject; or

(iv)      any Contract to which Buyer is a party or by which Buyer may be bound.

Except as set forth in Schedule 4.2, Buyer is not and will not be required to
obtain any Consent from any Person in connection with the execution and delivery
of this Option Agreement or the consummation or performance of any of the
Contemplated Transactions.

4.4      INVESTMENT INTENT. Buyer is acquiring the Option Shares for its own
account and not with a view to their distribution within the meaning of §
2(a)(11) of the Securities Act.

4.5      CERTAIN PROCEEDINGS. There is no pending Proceeding that has been
commenced against Buyer and that challenges, or may have the effect of
preventing, delaying, making illegal, or otherwise interfering with, any of the
Contemplated Transactions. To Buyer's Knowledge, no such Proceeding has been
Threatened.

4.6      Intentionally deleted.

4.7      BUYER’S PUBLIC REPORTS. The reports that the Buyer has filed with the
U.S. Securities and Exchange Commission (which reports since 1996 are publicly
available at www.sec.gov) are accurate and complete in all material respects as
of the date such reports were filed, and no event has occurred since the filing
of the most recent report has occurred which would require the disclosure in
such report to be modified in any material respect except as reflected in this
Option Agreement, which Agreement the Buyer will file with the Securities and
Exchange Commission within four business days following the execution of this
Option Agreement on Form 8-K. Buyer will undertake to file this Option Agreement
and the related Form 8-K as soon as possible following the execution of this
Option Agreement by both parties in advance of the four business day requirement
if reasonably possible.

4.8      BROKERS OR FINDERS. Buyer and its officers and agents have incurred no
obligation or liability, contingent or otherwise, for brokerage or finders' fees
or agents' commissions or other similar payment in connection with this Option
Agreement and will indemnify and hold Seller harmless from any such payment
alleged to be due by or through Buyer as a result of the action of Buyer or its
officers or agents.

ARTICLE 5      COVENANTS OF SELLER PRIOR TO OPTION EXERCISE DATE

5.1      ACCESS AND INVESTIGATION. Between the date of this Option Agreement and
the Option Exercise Date, Seller will, and will cause the Acquired Company and
its Representatives to, (a) afford Buyer and its Representatives and prospective
lenders and their Representatives (collectively, "Buyer's Advisors") full and
free access to the Acquired Company's personnel, properties (including

30

--------------------------------------------------------------------------------

subsurface testing), contracts, books and records, and other documents and data,
(b) furnish Buyer and Buyer's Advisors with copies of all such contracts, books
and records, and other existing documents and data as Buyer may reasonably
request, and (c) furnish Buyer and Buyer's Advisors with such additional
financial, operating, and other data and information as Buyer may reasonably
request.

5.2      OPERATION OF THE BUSINESSES OF THE ACQUIRED COMPANY. Between the date
of this Option Agreement and the Option Exercise Date, Seller will, and will
cause the Acquired Company to:

a.      conduct the business of such Acquired Company only in the Ordinary
Course of Business;

b.      use their Best Efforts to preserve intact the current business
organization of such Acquired Company, keep available the services of the
current officers, employees, and agents of such Acquired Company, and maintain
the relations and good will with suppliers, customers, landlords, creditors,
employees, agents, and others having business relationships with such Acquired
Company;

c.      confer with Buyer concerning operational matters of a material nature;
and

d.      otherwise report periodically to Buyer concerning the status of the
business, operations, and finances of such Acquired Company.

5.3      NEGATIVE COVENANT. Except as otherwise expressly permitted by this
Option Agreement, between the date of this Option Agreement and the Option
Exercise Date, Seller will not, and will cause the Acquired Company not to,
without the prior consent of Buyer, take any affirmative action, or fail to take
any reasonable action within their or its control, as a result of which any of
the changes or events listed in Section 3.16 is likely to occur.

5.4      REQUIRED APPROVALS. As promptly as practicable after the date of this
Option Agreement, Seller will, and will cause the Acquired Company to, make all
filings required by Legal Requirements to be made by them in order to consummate
the Contemplated Transactions (including all filings to the extent required
under the HSR Act). Between the date of this Option Agreement and the Option
Exercise Date, Seller will, and will cause the Acquired Company to, (a)
cooperate with Buyer with respect to all filings that Buyer elects to make or is
required by Legal Requirements to make in connection with the Contemplated
Transactions, and (b) cooperate with Buyer in obtaining all consents identified
in Schedule 4.2 (including taking all actions requested by Buyer to cause early
termination of any applicable waiting period under the HSR Act, if any).

5.5      NOTIFICATION. Between the date of this Option Agreement and the Option
Exercise Date, Seller will promptly notify Buyer in writing if Seller or the
Acquired Company becomes aware of any fact or condition that causes or
constitutes a Breach of any of Seller’s representations and warranties as of the
date of this Option Agreement, or if Seller or the Acquired Company becomes
aware of the occurrence after the date of this Option Agreement of any fact or
condition that would (except as expressly contemplated by this Option Agreement)
cause or constitute a Breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition. Should any such fact or condition require any change
in the Disclosure Letter if the Disclosure Letter were dated the date of the
occurrence or discovery of any such fact or condition, Seller will promptly
deliver to Buyer a supplement to the Disclosure Letter specifying such change.
During the same period, Seller will promptly notify Buyer of the occurrence of
any Breach of any covenant of Seller in this Article 5 or of the occurrence of
any event that may make the satisfaction of the conditions in Article 7
impossible or unlikely.

31

--------------------------------------------------------------------------------

5.6      PAYMENT OF INDEBTEDNESS BY RELATED PERSONS. Except as expressly
provided in this Option Agreement, Seller will cause all indebtedness owed to
the Acquired Company by either Seller or any Related Person of either Seller to
be paid in full prior to Closing except as are set forth in the Disclosure
Letter (which Disclosure Letter will also set forth the terms for payment to the
Related Person).

5.7      NO NEGOTIATION. Until such time, if any, as this Option Agreement is
terminated pursuant to Article 9, Seller will not, and will cause the Acquired
Company and each of their Representatives not to, directly or indirectly
solicit, initiate, or encourage any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any Person (other than Buyer)
relating to any transaction involving the sale of the business or assets (other
than in the Ordinary Course of Business) of the Acquired Company, or any of the
capital stock of the Acquired Company, or any merger, consolidation, business
combination, or similar transaction involving the Acquired Company.

5.8      BEST EFFORTS. Between the date of this Option Agreement and the Option
Exercise Date, Seller will use their Best Efforts to cause the conditions in
Articles 7 and 8 to be satisfied.

ARTICLE 6      COVENANTS OF BUYER PRIOR TO OPTION EXERCISE DATE

6.1      APPROVALS OF GOVERNMENTAL BODIES. As promptly as practicable after the
date of this Option Agreement, Buyer will, and will cause each of its Related
Persons to, make all filings required by Legal Requirements to be made by them
to consummate the Contemplated Transactions (including all filings under the HSR
Act). Between the date of this Option Agreement and the Option Exercise Date,
Buyer will, and will cause each Related Person to, cooperate with Seller with
respect to all filings that Seller is required by Legal Requirements to make in
connection with the Contemplated Transactions, and (ii) cooperate with Seller in
obtaining all consents identified in Part 3.2 of the Disclosure Letter; provided
that this Option Agreement will not require Buyer to dispose of or make any
change in any portion of its business or to incur any other burden to obtain a
Governmental Authorization.

6.2      BEST EFFORTS. Except as set forth in the proviso to Section 6.1,
between the date of this Option Agreement and the Option Exercise Date, Buyer
will use its Best Efforts to cause the conditions in Articles 7 and 8 to be
satisfied.

ARTICLE 7      CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE. After
providing Seller notice of its exercise of the option as provided in Article 2
hereof, Buyer's obligation to purchase the Option Shares and to take the other
actions required to be taken by Buyer at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Buyer, in whole or in part):

7.1      ACCURACY OF REPRESENTATIONS

a.       All of Seller’s representations and warranties in this Option Agreement
(considered collectively), and each of these representations and warranties
(considered individually), must have been accurate in all material respects as
of the date of this Option Agreement, and must be accurate in all material
respects as of the Option Exercise Date as if made on the Option Exercise Date,
without giving effect to any supplement to the Disclosure Letter.

32

--------------------------------------------------------------------------------

b.      Each of Seller’s representations and warranties must have been accurate
in all respects as of the date of this Option Agreement, and must be accurate in
all respects as of the Option Exercise Date as if made on the Option Exercise
Date, without giving effect to any supplement to the Disclosure Letter.

7.2      SELLER’S PERFORMANCE

a.      All of the covenants and obligations that Seller is required to perform
or to comply with pursuant to this Option Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been duly performed and complied with in
all material respects.

b.      Each document required to be delivered pursuant to Section 2.4 must have
been delivered, and each of the other covenants and obligations in Sections 5.4
and 5.8 must have been performed and complied with in all respects.

7.3      CONSENTS. Each of the Consents identified in Part 3.2 of the Disclosure
Letter, and each Consent identified in Schedule 4.2, must have been obtained and
must be in full force and effect.

7.4      ADDITIONAL DOCUMENTS. Each of the following documents must have been
delivered to Buyer:

a.      estoppel certificates by which persons with significant contracts or
other documentary relationships with the Acquired Company acknowledge that such
contracts or documentary relationships are in full force and effect, and no
basis for declaration of default exists, in form reasonably acceptable to the
Buyer and executed by persons required by Buyer, dated as of a date not more
than 30 days prior to the Option Exercise Date; and

b.      such other documents as Buyer may reasonably request for the purpose of
(i) evidencing the accuracy of any of Seller’s representations and warranties,
(ii) evidencing the performance by either Seller of, or the compliance by the
Seller with, any covenant or obligation required to be performed or complied
with by the Seller, (iii) evidencing the satisfaction of any condition referred
to in this Article 7, or (iv) otherwise facilitating the consummation or
performance of any of the Contemplated Transactions.

7.5      NO PROCEEDINGS. Since the date of this Option Agreement, there must not
have been commenced or Threatened against Buyer, or against any Person
affiliated with Buyer, any Proceeding (a) involving any challenge to, or seeking
damages or other relief in connection with, any of the Contemplated
Transactions, or (b) that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with any of the Contemplated Transactions.

7.6      NO CLAIM REGARDING STOCK OWNERSHIP OR SALE PROCEEDS. There must not
have been made or Threatened by any Person any claim asserting that such Person

a.      is the holder or the beneficial owner of, or has the right to acquire or
to obtain beneficial ownership of, any stock of, or any other voting, equity, or
ownership interest in, the Acquired Company, or

33

--------------------------------------------------------------------------------

b.      is entitled to all or any portion of the Purchase Price payable for the
Option Shares.

7.7      NO PROHIBITION. Neither the consummation nor the performance of any of
the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), materially contravene, or conflict with, or result in
a material violation of, or cause Buyer or any Person affiliated with Buyer to
suffer any material adverse consequence under, (a) any applicable Legal
Requirement or Order, or (b) any Legal Requirement or Order that has been
published, introduced, or otherwise proposed by or before any Governmental Body.

ARTICLE 8      CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE. Seller’s
obligation to sell the Option Shares and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):

8.1      ACCURACY OF REPRESENTATIONS. All of Buyer's representations and
warranties in this Option Agreement (considered collectively), and each of these
representations and warranties (considered individually), must have been
accurate in all material respects as of the date of this Option Agreement and
must be accurate in all material respects as of the Option Exercise Date as if
made on the Option Exercise Date.

8.2      COMPLETION OF TRANSACTIONS CONTEMPLATED IN THE STOCK PURCHASE
AGREEMENT. Prior to the Option Exercise Date the Buyer shall have completed the
acquisition of GSE and GSS as contemplated in the Stock Purchase Agreement.

8.3      BUYER'S PERFORMANCE

a.      All of the covenants and obligations that Buyer is required to perform
or to comply with pursuant to this Option Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
material respects.

b.      Buyer must have delivered each of the documents required to be delivered
by Buyer pursuant to Section 2.4 and must have paid the Purchase Price.

8.4      CONSENTS. Each of the Consents identified in Part 3.2 of the Disclosure
Letter must have been obtained and must be in full force and effect.

8.5      ADDITIONAL DOCUMENTS. Buyer must have caused to be delivered to Seller
such other documents as Seller may reasonably request for the purpose of (i)
evidencing the accuracy of any representation or warranty of Buyer, (ii)
evidencing the performance by Buyer of, or the compliance by Buyer with, any
covenant or obligation required to be performed or complied with by Buyer, (iii)
evidencing the satisfaction of any condition referred to in this Article 8, or
(iv) otherwise facilitating the consummation of any of the Contemplated
Transactions.

8.6      NO INJUNCTION. There must not be in effect any Legal Requirement or any
injunction or other Order that (a) prohibits the sale of the Option Shares by
Seller to Buyer, and (b) has been adopted or issued, or has otherwise become
effective, since the date of this Option Agreement.

34

--------------------------------------------------------------------------------

ARTICLE 9      TERMINATION

9.1      TERMINATION EVENTS. This Option Agreement may, by notice given prior to
or at the Closing, be terminated:

a.      by either Buyer or Seller if a material Breach of any provision of this
Option Agreement has been committed by the other party and such Breach has not
been waived;

b.      (i) by Buyer if any of the conditions in Article 7 has not been
satisfied as of the Option Exercise Date or if satisfaction of such a condition
is or becomes impossible (other than through the failure of Buyer to comply with
its obligations under this Option Agreement) and Buyer has not waived such
condition on or before the Option Exercise Date; or (ii) by Seller, if any of
the conditions in Article 8 has not been satisfied of the Option Exercise Date
or if satisfaction of such a condition is or becomes impossible (other than
through the failure of Seller to comply with their obligations under this Option
Agreement) and Seller has not waived such condition on or before the Option
Exercise Date;

c.      by mutual consent of Buyer and Seller; or

d.      automatically if: (i) the Buyer has not completed the transactions
contemplated in the Stock Purchase Agreement before such agreements terminates
in accordance with its terms, or (ii) the Buyer has not exercised the option
granted by this Option Agreement on or before the Option Exercise Date,
whichever is first to occur.

9.2      EFFECT OF TERMINATION. Each party's right of termination under Section
9.1 is in addition to any other rights it may have under this Option Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies. If this Option Agreement is terminated pursuant to Section 9.1, all
further obligations of the parties under this Option Agreement will terminate,
except that the obligations in Sections 11.1 and 11.3 will survive; provided,
however, that if this Option Agreement is terminated by a party because of the
Breach of this Option Agreement by the other party or because one or more of the
conditions to the terminating party's obligations under this Option Agreement is
not satisfied as a result of the other party's failure to comply with its
obligations under this Option Agreement, the terminating party's right to pursue
all legal remedies will survive such termination unimpaired.

ARTICLE 10      INDEMNIFICATION; REMEDIES

10.1       SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED BY KNOWLEDGE. All
representations, warranties, covenants, and obligations in this Option
Agreement, the Disclosure Letter, the supplements to the Disclosure Letter, the
certificate delivered pursuant to Section 2.4(a)(v), and any other certificate
or document delivered pursuant to this Option Agreement will survive the
Closing. The right to indemnification, payment of Damages or other remedy based
on such representations, warranties, covenants, and obligations will not be
affected by any investigation conducted with respect to, or any Knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Option Agreement or the Option Exercise Date,
with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation. The waiver of any condition
based on the accuracy of any representation or warranty, or on the performance
of or compliance with any covenant or obligation, will not affect the right to
indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.

35

--------------------------------------------------------------------------------

10.2      INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER. Seller will
indemnify and hold harmless Buyer, the Acquired Company, and their respective
Representatives, stockholders, controlling persons, and affiliates
(collectively, the "Indemnified Persons") for, and will pay to the Indemnified
Persons the amount of, any loss, liability, claim, damage (including incidental
and consequential damages), expense (including costs of investigation and
defense and reasonable attorneys' fees) or diminution of value, whether or not
involving a third-party claim (collectively, "Damages"), arising, directly or
indirectly, from or in connection with:

a.      any Breach of any representation or warranty made by Seller in this
Option Agreement (without giving effect to any supplement to the Disclosure
Letter), the Disclosure Letter, the supplements to the Disclosure Letter, or any
other certificate or document delivered by Seller pursuant to this Option
Agreement;

b.      any Breach of any representation or warranty made by Seller in this
Option Agreement as if such representation or warranty were made on and as of
the Option Exercise Date without giving effect to any supplement to the
Disclosure Letter, other than any such Breach that is disclosed in a supplement
to the Disclosure Letter and is expressly identified in the certificate
delivered pursuant to Section 2.4(a)(v) as having caused the condition specified
in Section 7.1 not to be satisfied;

c.      any Breach by either Seller of any covenant or obligation of such Seller
in this Option Agreement;

d.      any product shipped or manufactured by, or any services provided by, the
Acquired Company prior to the Option Exercise Date;

e.      any matter disclosed in the Disclosure Letter; or

f.      any claim by any Person for brokerage or finder's fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with either Seller or the Acquired Company (or any
Person acting on their behalf) in connection with any of the Contemplated
Transactions.

The remedies provided in this Section 10.2 will not be exclusive of or limit any
other remedies that may be available to Buyer or the other Indemnified Persons.

10.3      INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER --ENVIRONMENTAL
MATTERS. In addition to the provisions of Section 10.2, Seller will indemnify
and hold harmless Buyer, the Acquired Company, and the other Indemnified Persons
for, and will pay to Buyer, the Acquired Company, and the other Indemnified
Persons the amount of, any Damages (including costs of cleanup, containment, or
other remediation) arising, directly or indirectly, from or in connection with:

                     a.      any Environmental, Health, and Safety Liabilities
arising out of or relating to:

(i)      (A) the ownership, operation, or condition at any time on or prior to
the Option Exercise Date of the Facilities or any other properties and assets
(whether real, personal, or mixed and whether tangible or intangible) in which
Seller or the Acquired Company has or had an interest, or (B) any Hazardous
Materials or other contaminants that were present on the Facilities or such
other properties and assets at any time on or prior to the Option Exercise Date;
or

36

--------------------------------------------------------------------------------

(ii)      (A) any Hazardous Materials or other contaminants, wherever located,
that were, or were allegedly, generated, transported, stored, treated, Released,
or otherwise handled by Seller or the Acquired Company or by any other Person
for whose conduct they are or may be held responsible at any time on or prior to
the Option Exercise Date, or (B) any Hazardous Activities that were, or were
allegedly, conducted by Seller or the Acquired Company or by any other Person
for whose conduct they are or may be held responsible; or

b.      any bodily injury (including illness, disability, and death, and
regardless of when any such bodily injury occurred, was incurred, or manifested
itself), personal injury, property damage (including trespass, nuisance,
wrongful eviction, and deprivation of the use of real property), or other damage
of or to any Person, including any employee or former employee of Seller or the
Acquired Company or any other Person for whose conduct they are or may be held
responsible, in any way arising from or allegedly arising from any Hazardous
Activity conducted or allegedly conducted with respect to the Facilities or the
operation of the Acquired Company prior to the Option Exercise Date, or from
Hazardous Material that was

(i)      present or suspected to be present on or before the Option Exercise
Date on or at the Facilities (or present or suspected to be present on any other
property, if such Hazardous Material emanated or allegedly emanated from any of
the Facilities and was present or suspected to be present on any of the
Facilities on or prior to the Option Exercise Date) or

(ii)      Released or allegedly Released by Seller or the Acquired Company or
any other Person for whose conduct they are or may be held responsible, at any
time on or prior to the Option Exercise Date.

Buyer will be entitled to control any Cleanup, any related Proceeding, and,
except as provided in the following sentence, any other Proceeding with respect
to which indemnity may be sought under this Section 10.3. The procedure
described in Section 10.8 will apply to any claim solely for monetary damages
relating to a matter covered by this Section 10.3.

10.4      INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER. Buyer will indemnify
and hold harmless Seller, and will pay to Seller the amount of any Damages
arising, directly or indirectly, from or in connection with

a.      any Breach of any representation or warranty made by Buyer in this
Option Agreement or in any certificate delivered by Buyer pursuant to this
Option Agreement,

b.      any Breach by Buyer of any covenant or obligation of Buyer in this
Option Agreement, or

c.      any claim by any Person for brokerage or finder's fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such Person with Buyer (or any Person acting on its behalf) in
connection with any of the Contemplated Transactions.

10.5      TIME LIMITATIONS.

a.      If the Closing occurs, Seller will have no liability (for
indemnification or otherwise) with respect to:

37

--------------------------------------------------------------------------------

(i)      any representation or warranty, or covenant or obligation to be
performed and complied with prior to the Option Exercise Date, other than those
in Sections 3.3, 3.11, 3.13, and 3.19, unless on or before one year following
the Option Exercise Date Buyer notifies Seller of a claim specifying the factual
basis of that claim in reasonable detail to the extent then known by Buyer;

(ii)      a claim with respect to Section 3.3, 3.11, 3.13, or 3.19, or a claim
for indemnification or reimbursement not based upon any representation or
warranty or any covenant or obligation to be performed and complied with prior
to the Option Exercise Date, may be made at any time.

b.      If the Closing occurs, Buyer will have no liability (for indemnification
or otherwise) with respect to any representation or warranty, or covenant or
obligation to be performed and complied with prior to the Option Exercise Date,
unless on or before one year following the Option Exercise Date Seller notifies
Buyer of a claim specifying the factual basis of that claim in reasonable detail
to the extent then known by Seller.

10.6      LIMITATIONS ON AMOUNT—SELLER.

a.      Seller will have no liability (for indemnification or otherwise) with
respect to the matters described in clause (a), clause (b) or, to the extent
relating to any failure to perform or comply prior to the Option Exercise Date,
clause (c) of Section 10.2 until the total of all Damages with respect to such
matters exceeds $50,000, and then only for the amount by which such Damages
exceed $50,000.

b.      Seller will have no liability (for indemnification or otherwise) with
respect to the matters described in clause (d) of Section 10.2 until the total
of all Damages with respect to such matters exceeds $10,000, and then only for
the amount by which such Damages exceed $10,000.

However, this Section 10.6 will not apply to any Breach of any of Seller’s
representations and warranties of which the Seller had Knowledge at any time
prior to the date on which such representation and warranty is made or any
intentional Breach by either Seller of any covenant or obligation, and Seller
will be jointly and severally liable for all Damages with respect to such
Breaches.

10.7      LIMITATIONS ON AMOUNT—BUYER. Buyer will have no liability (for
indemnification or otherwise) with respect to the matters described in clause
(a) or (b) of Section 10.4 until the total of all Damages with respect to such
matters exceeds $50,000, and then only for the amount by which such Damages
exceed $50,000. However, this Section 10.7 will not apply to any Breach of any
of Buyer's representations and warranties of which Buyer had Knowledge at any
time prior to the date on which such representation and warranty is made or any
intentional Breach by Buyer of any covenant or obligation, and Buyer will be
liable for all Damages with respect to such Breaches.

10.8      PROCEDURE FOR INDEMNIFICATION -- THIRD PARTY CLAIMS

a.      Promptly after receipt by an indemnified party under Section 10.2, 10.4,
or (to the extent provided in the last sentence of Section 10.3) Section 10.3 of
notice of the commencement of any Proceeding against it, such indemnified party
will, if a claim is to be ***made against an indemnifying party under such
Section, give notice to the indemnifying party of the commencement of such
claim, but the failure to notify the indemnifying party will not relieve the
indemnifying party of any liability that it may have to any indemnified party,
except to the extent that the indemnifying party demonstrates that the defense
of such action is prejudiced by the indemnifying party's failure to give such
notice.

38

--------------------------------------------------------------------------------

b.

(i)      If any Proceeding referred to in Section 10.8(a) is brought against an
indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless (A) the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (B) the indemnifying party fails to
provide reasonable assurance to the indemnified party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel satisfactory
to the indemnified party and, after notice from the indemnifying party to the
indemnified party of its election to assume the defense of such Proceeding. The
indemnifying party will not, as long as it diligently conducts such defense, be
liable to the indemnified party under this Article 10 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the indemnified party in connection with the
defense of such Proceeding, other than reasonable costs of investigation.

(ii)      If the indemnifying party assumes the defense of a Proceeding,

(A)      it will be conclusively established for purposes of this Option
Agreement that the claims made in that Proceeding are within the scope of and
subject to indemnification;

(B)      no compromise or settlement of such claims may be effected by the
indemnifying party without the indemnified party's consent unless (I) there is
no finding or admission of any violation of Legal Requirements or any violation
of the rights of any Person and no effect on any other claims that may be made
against the indemnified party, and (II) the sole relief provided is monetary
damages that are paid in full by the indemnifying party; and

(C)      the indemnified party will have no liability with respect to any
compromise or settlement of such claims effected without its consent. If notice
is given to an indemnifying party of the commencement of any Proceeding and the
indemnifying party does not, within ten days after the indemnified party's
notice is given, give notice to the indemnified party of its election to assume
the defense of such Proceeding, the indemnifying party will be bound by any
determination made in such Proceeding or any compromise or settlement effected
by the indemnified party.

c.      Notwithstanding the foregoing, if an indemnified party determines in
good faith that there is a reasonable probability that a Proceeding may
adversely affect it or its affiliates other than as a result of monetary damages
for which it would be entitled to indemnification under this Option Agreement,
the indemnified party may, by notice to the indemnifying party, assume the
exclusive right to defend, compromise, or settle such Proceeding, but the
indemnifying party will not be bound by any determination of a Proceeding so
defended or any compromise or settlement effected without its consent (which may
not be unreasonably withheld).

d.      Seller hereby consents to the non-exclusive jurisdiction of any court in
which a Proceeding is brought against any Indemnified Person for purposes of any
claim that an Indemnified Person may have under this Option Agreement with
respect to such Proceeding or the matters alleged therein, and agree that
process may be served on Seller with respect to such a claim anywhere in the
world.

39

--------------------------------------------------------------------------------

10.9      PROCEDURE FOR INDEMNIFICATION -- OTHER CLAIMS. A claim for
indemnification for any matter not involving a third-party claim may be asserted
by notice to the party from whom indemnification is sought.

ARTICLE 11      GENERAL PROVISIONS

11.1      EXPENSES. Except as otherwise expressly provided in this Option
Agreement, each party to this Option Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Option Agreement and the Contemplated Transactions, including all fees and
expenses of agents, representatives, counsel, and accountants. Buyer will pay
one-half and Seller will pay one-half of the HSR Act filing fee, if any is
required. Seller will cause the Acquired Company not to incur any out-of-pocket
expenses in connection with this Option Agreement except for professional fees
not in excess of $100,000 in the aggregate for all of the Acquired Company. In
the event of termination of this Option Agreement, the obligation of each party
to pay its own expenses will be subject to any rights of such party arising from
a breach of this Option Agreement by another party.

11.2      PUBLIC ANNOUNCEMENTS. Any public announcement or similar publicity
with respect to this Option Agreement or the Contemplated Transactions will be
issued, if at all, at such time and in such manner as Buyer determines. Unless
consented to by Buyer in advance or required by Legal Requirements, prior to the
Closing Seller shall, and shall cause the Acquired Company to, keep this Option
Agreement strictly confidential and may not make any disclosure of this Option
Agreement to any Person. Seller and Buyer will consult with each other
concerning the means by which the Acquired Company' employees, customers, and
suppliers and others having dealings with the Acquired Company will be informed
of the Contemplated Transactions, and Buyer will have the right to be present
for any such communication.

11.3      CONFIDENTIALITY.

a.      Between the date of this Option Agreement and the Option Exercise Date,
Buyer and Seller will maintain in confidence, and will cause the directors,
officers, employees, agents, and advisors of Buyer and the Acquired Company to
maintain in confidence, and not use to the detriment of another party or the
Acquired Company any written, oral, or other information obtained in confidence
from another party or the Acquired Company in connection with this Option
Agreement or the Contemplated Transactions, unless

(i)      such information is already known to such party or to others not bound
by a duty of confidentiality or such information becomes publicly available
through no fault of such party,

(ii)      the use of such information is necessary or appropriate in making any
filing or obtaining any consent or approval required for the consummation of the
Contemplated Transactions, or

(iii)      the furnishing or use of such information is required by or necessary
or appropriate in connection with legal proceedings.

40

--------------------------------------------------------------------------------

b.      If the Contemplated Transactions are not consummated, each party will
return or destroy as much of such written information as the other party may
reasonably request. Whether or not the Closing takes place, Seller waives, and
will upon Buyer's request cause the Acquired Company to waive, any cause of
action, right, or claim arising out of the access of Buyer or its
representatives to any trade secrets or other confidential information of the
Acquired Company except for the intentional competitive misuse by Buyer of such
trade secrets or confidential information.

11.4      NOTICES. All notices, consents, waivers, and other communications
under this Option Agreement must be in writing and will be deemed to have been
duly given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by telecopier (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):



Seller:
GENESIS ENERGY INVESTMENTS, PLC
Szent Istvan Krt. 18
H-1137 Budapest, Hungary
Attention: Dr. Gabor Renyi, President
Facsimile No.: 00-36-1-452-1701

Buyer:
COGENCO INTERNATIONAL, INC.
Suite 1840, 6400 South Fiddler’s Green Circle
Greenwood Village, CO 80112
Attention: David W. Brenman, President
Facsimile No.: 303-221-8686

with a copy to:
Burns, Figa & Will, P.C.
Suite 1000, 6400 South Fiddler’s Green Circle
Greenwood Village, CO 80112
Attention: Herrick K. Lidstone, Jr., Esq.
Facsimile No.: 303-796-2777



11.5      JURISDICTION; SERVICE OF PROCESS. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Option
Agreement may be brought against any of the parties in the courts of the State
of Colorado, County of Arapahoe, or, if it has or can acquire jurisdiction, in
the United States District Court for the District of Colorado, and each of the
parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.

11.6      FURTHER ASSURANCES. The parties agree (a) to furnish upon request to
each other such further information, (b) to execute and deliver to each other
such other documents, and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Option Agreement and the documents referred to in this Option Agreement.

41

--------------------------------------------------------------------------------

11.7      WAIVER. The rights and remedies of the parties to this Option
Agreement are cumulative and not alternative. Neither the failure nor any delay
by any party in exercising any right, power, or privilege under this Option
Agreement or the documents referred to in this Option Agreement will operate as
a waiver of such right, power, or privilege, and no single or partial exercise
of any such right, power, or privilege will preclude any other or further
exercise of such right, power, or privilege or the exercise of any other right,
power, or privilege. To the maximum extent permitted by applicable law,

a.      no claim or right arising out of this Option Agreement or the documents
referred to in this Option Agreement can be discharged by one party, in whole or
in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party;

b.      no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and

c.      no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Option Agreement or the documents referred to in this Option Agreement.

11.8      ENTIRE AGREEMENT AND MODIFICATION. This Option Agreement supersedes
all prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Option Agreement) a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Option Agreement may not be
amended except by a written agreement executed by the party to be charged with
the amendment.

11.9      DISCLOSURE LETTER

a.      The disclosures in the Disclosure Letter, and those in any Supplement
thereto, must relate only to the representations and warranties in the Section
of this Option Agreement to which they expressly relate and not to any other
representation or warranty in this Option Agreement.

b.      In the event of any inconsistency between the statements in the body of
this Option Agreement and those in the Disclosure Letter (other than an
exception expressly set forth as such in the Disclosure Letter with respect to a
specifically identified representation or warranty), the statements in the body
of this Option Agreement will control.

c.      To the extent that the Seller does not deliver the Disclosure Letter to
the Buyer concurrently with the execution of this Option Agreement (or to the
extent that the Disclosure Letter delivered concurrently with the execution of
this Option Agreement is incomplete), the Seller must deliver the complete
Disclosure Letter to the Buyer, with all attachments, schedules, exhibits and
supplemental information within 90 days after the Seller and the Buyer have
executed and delivered this Option Agreement (the “Disclosure Letter Delivery
Deadline”). Any changes made to the Disclosure Letter, and any additions to or
modifications thereof, must be acceptable to the Buyer in its reasonable
discretion. If the Buyer does not object in writing to any changes or additions
to or modifications of the Disclosure Letter within 30 days after having
received the Disclosure Letter, the Buyer shall be deemed to have accepted the
Disclosure Letter.

11.10      ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS. Neither party may
assign any of its rights under this Option Agreement without the prior consent
of the other parties except that Buyer may assign any of its rights under this
Option Agreement to any Subsidiary of Buyer.

42

--------------------------------------------------------------------------------

Subject to the preceding sentence, this Option Agreement will apply to, be
binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Option Agreement will be construed to give any Person other than the parties to
this Option Agreement any legal or equitable right, remedy, or claim under or
with respect to this Option Agreement or any provision of this Option Agreement.
This Option Agreement and all of its provisions and conditions are for the sole
and exclusive benefit of the parties to this Option Agreement and their
successors and assigns.

11.11      SEVERABILITY. If any provision of this Option Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Option Agreement will remain in full force and effect. Any
provision of this Option Agreement held invalid or unenforceable only in part or
degree will remain in full force and effect to the extent not held invalid or
unenforceable.

11.12      ARTICLE AND SECTION HEADINGS, CONSTRUCTION. The headings of Articles
and Sections in this Option Agreement are provided for convenience only and will
not affect its construction or interpretation. All references to “Article” or
“Articles,” “Section” or “Sections” refer to the corresponding Article,
Articles, Section or Sections of this Option Agreement. All words used in this
Option Agreement will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word "including"
does not limit the preceding words or terms. All references to “$” or dollars
shall be to the currency of the United States; references to € in Sections
7.2(c) and 10.8 hereof shall be to Euros. The official language for the
Contemplated Transactions shall be English and the English translation of any
documents shall be the governing document.

11.13      TIME OF ESSENCE. With regard to all dates and time periods set forth
or referred to in this Option Agreement, time is of the essence.

11.14      GOVERNING LAW. This Option Agreement will be governed by the laws of
the State of Colorado without regard to conflicts of laws principles.

11.15      COUNTERPARTS. This Option Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this Option
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Option
Agreement as of the date first written above.

Buyer:    Seller:      COGENCO    GENESIS ENERGY INVESTMENTS, PLC 
INTERNATIONAL, INC.            By: _/s/    David W. Brenman    /s/    Matarits
Tamás    /s/    Edward Mier-Jedrzejowicz  David W. Brenman, President    Dr.
Matarits Tamás    Edward Mier-Jedrzejowicz  Normal Independent Board President
and Chairman of      Member    the Board  November 24, 2009    November 16,
2009    November 16, 2009 


43

--------------------------------------------------------------------------------